Exhibit 10.36

LOAN AGREEMENT

Dated as of August 8, 2007

between

BFP ONE LIBERTY PLAZA CO. LLC,

as Borrower,

and

GOLDMAN SACHS COMMERCIAL MORTGAGE CAPITAL, L.P.,

as Lender



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

DEFINITIONS

     1

ARTICLE I

GENERAL TERMS

Section 1.1.

  The Loan    22

Section 1.2.

  Interest and Principal    22

Section 1.3.

  Method and Place of Payment    24

Section 1.4.

  Taxes    24

Section 1.5.

  Release    25 ARTICLE II DEFEASANCE AND ASSUMPTION

Section 2.1.

  Defeasance    25

Section 2.2.

  Assumption    27

ARTICLE III

ACCOUNTS

Section 3.1.

  Cash Management Account    28

Section 3.2.

  Distributions from Cash Management Account    28

Section 3.3.

  Intentionally Omitted    29

Section 3.4.

  Tax and Insurance Escrow Account    29

Section 3.5.

  TI/LC Reserve Account    30

Section 3.6.

  Replacement Reserve Account    31

Section 3.7.

  Intentionally Omitted.    32

Section 3.8.

  Loss Proceeds Account    32

Section 3.9.

  Unfunded Obligations Account    32

Section 3.10.

  Account Collateral    34

Section 3.11.

  Permitted Investments    34

Section 3.12.

  Bankruptcy    34

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.1.

  Organization    35

Section 4.2.

  Authorization    35

Section 4.3.

  No Conflicts    35

Section 4.4.

  Consents    35

Section 4.5.

  Enforceable Obligations    36

Section 4.6.

  No Default    36

Section 4.7.

  Payment of Taxes    36

Section 4.8.

  Compliance with Law    36

Section 4.9.

  ERISA    36

Section 4.10.

  Government Regulation    36

 

i



--------------------------------------------------------------------------------

Section 4.11.

  No Bankruptcy Filing    36

Section 4.12.

  Other Debt    37

Section 4.13.

  Litigation    37

Section 4.14.

  Leases; Material Agreements    37

Section 4.15.

  Full and Accurate Disclosure    37

Section 4.16.

  Financial Condition    38

Section 4.17.

  Single-Purpose Requirements    38

Section 4.18.

  Location of Chief Executive Offices    38

Section 4.19.

  Not Foreign Person    38

Section 4.20.

  Labor Matters    38

Section 4.21.

  Title    38

Section 4.22.

  No Encroachments    38

Section 4.23.

  Physical Condition    39

Section 4.24.

  Solvency    39

Section 4.25.

  Management    39

Section 4.26.

  Condemnation    39

Section 4.27.

  Utilities and Public Access    39

Section 4.28.

  Environmental Matters    40

Section 4.29.

  Assessments    41

Section 4.30.

  No Joint Assessment    41

Section 4.31.

  Separate Lots    41

Section 4.32.

  Permits; Certificate of Occupancy    41

Section 4.33.

  Flood Zone    41

Section 4.34.

  Security Deposits    41

Section 4.35.

  Intentionally Omitted.    41

Section 4.36.

  Acquisition Documents    41

Section 4.36.

  Insurance    42

Section 4.37.

  Use of Proceeds    42

Section 4.38.

  IDA Lease    42

Section 4.39.

  Embargoed Person    42

Section 4.40.

  Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money Laundering
Laws    43

Section 4.41.

  Survival    43

ARTICLE V

AFFIRMATIVE COVENANTS

Section 5.1.

  Existence    43

Section 5.2.

  Maintenance of Property; Compliance with Legal Requirements    43

Section 5.3.

  Impositions and Other Claims    44

Section 5.4.

  Access to Property    44

Section 5.5.

  Notice of Default    44

Section 5.6.

  Litigation    44

Section 5.7.

  Cooperate in Legal Proceedings    44

Section 5.8.

  Leases    45

Section 5.9.

  Plan Assets, etc.    46

Section 5.10.

  Further Assurances    46

 

ii



--------------------------------------------------------------------------------

Section 5.11.

  Management of Collateral    47

Section 5.12.

  Annual Financial Statements    47

Section 5.13.

  Quarterly Financial Statements    48

Section 5.14.

  Monthly Financial Statements    49

Section 5.15.

  Insurance    49

Section 5.16.

  Casualty and Condemnation    52

Section 5.17.

  Annual Budget    54

Section 5.18.

  General Indemnity    54

Section 5.19.

  Nonbinding Consultation    55

Section 5.20.

  Compliance with Encumbrances    55

ARTICLE VI

NEGATIVE COVENANTS

Section 6.1.

  Liens on the Property    55

Section 6.2.

  Ownership    56

Section 6.3.

  Transfer    56

Section 6.4.

  Debt    56

Section 6.5.

  Dissolution; Merger or Consolidation    56

Section 6.6.

  Change In Business    56

Section 6.7.

  Debt Cancellation    56

Section 6.8.

  Affiliate Transactions    56

Section 6.9.

  Misapplication of Funds    56

Section 6.10.

  Place of Business    56

Section 6.11.

  Modifications and Waivers    56

Section 6.12.

  ERISA    57

Section 6.13.

  Alterations and Expansions    57

Section 6.14.

  Advances and Investments    57

Section 6.15.

  Single-Purpose Entity    57

Section 6.16.

  Zoning and Uses    57

Section 6.17.

  Waste    58

ARTICLE VII

DEFAULTS

Section 7.1.

  Event of Default    58

Section 7.2.

  Remedies    60

Section 7.3.

  No Waiver    61

Section 7.4.

  Application of Payments after an Event of Default    61

ARTICLE VIII

CONDITIONS PRECEDENT

Section 8.1.

  Conditions Precedent to Closing    61

ARTICLE IX

MISCELLANEOUS

Section 9.1.

  Successors    64

Section 9.2.

  GOVERNING LAW    64

 

iii



--------------------------------------------------------------------------------

Section 9.3.

  Modification, Waiver in Writing    65

Section 9.4.

  Notices    65

Section 9.5.

  TRIAL BY JURY    66

Section 9.6.

  Headings    66

Section 9.7.

  Assignment and Participation    66

Section 9.8.

  Severability    68

Section 9.9.

  Preferences    68

Section 9.10.

  Remedies of Borrower    68

Section 9.11.

  Offsets, Counterclaims and Defenses    68

Section 9.12.

  No Joint Venture    68

Section 9.13.

  Conflict; Construction of Documents    68

Section 9.14.

  Brokers and Financial Advisors    69

Section 9.15.

  Counterparts    69

Section 9.16.

  Estoppel Certificates    69

Section 9.17.

  Payment of Expenses; Mortgage Recording Taxes    69

Section 9.18.

  No Third-Party Beneficiaries    70

Section 9.19.

  Recourse    70

Section 9.20.

  Right of Set-Off    71

Section 9.21.

  Exculpation of Lender    71

Section 9.22.

  Servicer    72

Section 9.23.

  Prior Agreements    72

 

iv



--------------------------------------------------------------------------------

Exhibits    Exhibit A    Form of Tenant Notice Exhibit B    Form of Cash
Management Agreement Schedules    Schedule A    Property Schedule B    Exception
Report Schedule C    Nonconsolidation Opinion Schedule D    Unfunded Obligations
Schedule E    Rent Roll Schedule F    Material Agreements Schedule G   
Pre-Approved Cash Management Banks

 

v



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT, dated as of August 8, 2007, is between GOLDMAN SACHS
COMMERCIAL MORTGAGE CAPITAL, L.P., a Delaware limited partnership, as lender, as
lender (together with its successors and assigns, including any lawful holder of
any portion of the Indebtedness, as hereinafter defined, “Lender”), and BFP ONE
LIBERTY PLAZA CO. LLC, a Delaware limited liability company, as borrower
(together with its permitted successors and assigns, “Borrower”).

RECITALS

WHEREAS, Borrower desires to obtain from Lender the Loan (as hereinafter
defined) in connection with the financing of the property known as One Liberty
Plaza; and

WHEREAS, Lender is willing to make the Loan on the terms and conditions hereof
if Borrower joins in the execution and delivery of this Agreement, issues the
Note and executes and delivers the other Loan Documents which shall establish
the terms and conditions of the Loan;

NOW, THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereby covenant, agree, represent and warrant as follows:

DEFINITIONS

(a) When used herein, the following capitalized terms shall have the following
meanings:

“Account Collateral” means, collectively, the Collateral Accounts and all sums
at any time held, deposited or invested therein, together with any interest or
other earnings thereon, and all proceeds thereof (including proceeds of sales
and other dispositions), whether accounts, general intangibles, chattel paper,
deposit accounts, instruments, documents or securities.

“Affiliate” of any specified Person means any other Person controlling,
controlled by or under common control with such specified Person. For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities or
other beneficial interests (determined in a manner analogous to the method for
determining beneficial ownership under Rule 13d-3 under the Securities Exchange
Act of 1934, as amended), by contract or otherwise; and the terms “controlling”
and “controlled” have meanings correlative to the foregoing.

“Agreement” means this Loan Agreement, as the same may from time to time
hereafter be modified or replaced.



--------------------------------------------------------------------------------

“Alteration” means any demolition, alteration, installation, improvement or
expansion of or to the Property or any portion thereof, other than Tenant
Improvements required under Leases.

“Annual Budget” means a capital and operating expenditure budget for the
Property prepared by Borrower, which shall include amounts sufficient to operate
and maintain the Property at a standard at least equal to that maintained on the
date hereof.

“Appraisal” means an as-is appraisal of the Property prepared by a member of the
American Institute of Real Estate Appraisers selected by Lender, which appraisal
shall meet the minimum appraisal standards for national banks promulgated by the
Comptroller of the Currency pursuant to Title XI of the Financial Institutions
Reform, Recovery, and Enforcement Act of 1989, as amended (FIRREA) and shall
comply with the Uniform Standards of Professional Appraisal Practice (USPAP).

“Approved Annual Budget” has the meaning set forth in Section 5.17.

“Approved Management Agreement” means that certain Management and Leasing
Agreement, dated as of January 31, 2001, between Borrower and Brookfield
Financial Properties, L.P., as such agreement may be modified or replaced
(subject to Lender’s prior written consent in the case of any modification or
replacement that would have the effect of increasing the fees payable thereunder
or otherwise have a material adverse effect on Lender or Borrower), and any
other management agreement with respect to which Lender receives Rating
Confirmation and which provides that it may be terminated by Borrower without
fee or penalty on not less than 30 days’ prior written notice.

“Approved Property Manager” means (i) Brookfield Financial Properties, L.P.,
(ii) any other management company Controlled by BPC, or (iii) any other
reputable management company having at least five years’ experience in the
management of commercial office properties in New York City that is reasonably
approved by Lender and with respect to which Lender receives Rating
Confirmation, in each case unless and until Lender requests the termination of
such management company during the continuance of an Event of Default pursuant
to Section 5.11(d).

“Assignment” has the meaning set forth in Section 9.7(b).

“Assignment of Contracts” means the collateral assignment of contracts,
licenses, permits, agreements, warranties and approvals executed by Borrower on
the date hereof, as the same may from time to time be modified or replaced in
accordance herewith.

“Assignment of Rents and Leases” means the assignment of rents and leases
executed by Borrower on the date hereof, as the same may from time to time be
modified or replaced in accordance herewith.

“Assumption” has the meaning set forth in Section 2.2.

“Bankruptcy Code” has the meaning set forth in Section 7.1(d).

 

2



--------------------------------------------------------------------------------

“Borrower” has the meaning provided in the first paragraph of this agreement.

“BPC” means Brookfield Properties Corporation, an Ontario corporation.

“Business Day” means any day other than (i) a Saturday and a Sunday and (ii) a
day on which federally insured depository institutions in the State of New York
or the state in which the offices of Lender, its trustee, its Servicer or its
Servicer’s collection account are located are authorized or obligated by law,
governmental decree or executive order to be closed.

“Capital Expenditure” means hard and soft costs incurred by Borrower with
respect to replacements and capital repairs made to the Property (including
repairs to, and replacements of, structural components, roofs, building systems,
parking garages and parking lots), in each case to the extent capitalized in
accordance with GAAP.

“Cash Management Account” has the meaning set forth in Section 3.1(a).

“Cash Management Agreement” means a cash management agreement in substantially
the form of Exhibit B, as the same may from time to time be modified or replaced
in accordance herewith.

“Cash Management Bank” means any depository institution selected by Lender from
time to time in which Eligible Accounts may be maintained. Any selection by
Lender of a Cash Management Bank that is not a Pre-Approved Cash Management Bank
shall be subject to Borrower’s prior approval, not to be unreasonably withheld,
conditioned or delayed.

“Casualty” means a fire, explosion, flood, collapse or other casualty affecting
all or any portion of the Property.

“Certificates” means, collectively, any senior and/or subordinate notes,
debentures or pass-through certificates, or other evidence of indebtedness, or
debt or equity securities, or any combination of the foregoing, representing a
direct or beneficial interest, in whole or in part, in the Loan.

“Change of Control” means the failure of Borrower to be Controlled by one or
more Qualified Equityholders (individually or collectively).

“Cleary Reserve” has the meaning set forth in Section 3.9(a).

“Closing Date” means the date hereof.

“Code” means the Internal Revenue Code of 1986, as amended, and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Collateral” means all assets owned from time to time by Borrower including the
Property, the Revenues and all other tangible and intangible property (including
any Defeasance Collateral) in respect of which Lender is granted a Lien under
the Loan Documents, and all proceeds thereof.

 

3



--------------------------------------------------------------------------------

“Collateral Accounts” means, collectively, the Cash Management Account, the Tax
and Insurance Escrow Account, the TI/LC Reserve Account, the Loss Proceeds
Account, the Replacement Reserve Account, the Unfunded Obligations Account, the
Cleary Reserve, and any Defeasance Collateral Account (as defined in the
Defeasance Pledge Agreement).

“Commercially Reasonable” means, with respect to the terms and conditions of any
proposed Lease, commercially reasonable when compared with terms and conditions
of Leases in similarly situated properties in similar contexts at the time in
question, taking into account, inter alia, the size, creditworthiness and
bargaining power of a prospective Tenant.

“Condemnation” means a taking or voluntary conveyance of all or part of the
Property or any interest therein or right accruing thereto or use thereof, as
the result of, or in settlement of, any condemnation or other eminent domain
proceeding by any Governmental Authority.

“Contingent Obligation” means any obligation of Borrower directly or indirectly
guaranteeing any Debt of any other Person in any manner and any contingent
obligation to purchase, to provide funds for payment, to supply funds to invest
in any other Person or otherwise to assure a creditor against loss.

“Control” of any entity means the ownership, directly or indirectly, of more
than 51% of the equity interests in, and rights to distribution from, such
entity and the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of such entity, whether
through the ability to exercise voting power, by contract or otherwise
(“Controlled” has the meaning correlative thereto).

“Cooperation Agreement” means that certain Mortgage Loan Cooperation Agreement,
dated as of the date hereof, among Borrower, Lender and Sponsor, as the same may
from time to time be modified or replaced in accordance herewith.

“Damages” to a party means any and all liabilities, obligations, losses,
damages, penalties, assessments, actions, judgments, suits, claims, costs,
expenses (including reasonable attorneys’ fees whether or not suit is brought),
settlement costs and disbursements imposed on, incurred by or asserted against
such party.

“Debt” means, with respect to any Person, without duplication:

(i) all indebtedness of such Person to any other party, including indebtedness
for borrowed money or for the deferred purchase price of property or services;

(ii) all letters of credit issued for the account of such Person and all
unreimbursed amounts drawn thereunder;

(iii) all indebtedness secured by a Lien on any property owned by such Person
(whether or not such indebtedness has been assumed) except obligations for
impositions which are not yet due and payable;

(iv) all Contingent Obligations of such Person;

 

4



--------------------------------------------------------------------------------

(v) all payment obligations of such Person under any interest rate protection
agreement (including any interest rate swaps, floors, collars or similar
agreements) and similar agreements; and

(vi) all contractual indemnity obligations of such Person.

“Default” means the occurrence and uncured continuance of any event which, but
for the giving of notice or the passage of time, or both, would be an Event of
Default.

“Default Rate” means, with respect to any Note, the greater of (x) 3% per annum
in excess of the interest rate otherwise applicable to such Note hereunder and
(y) 1% per annum in excess of the Prime Rate from time to time.

“Defeasance Borrower” has the meaning set forth in Section 2.1(b).

“Defeasance Collateral” means (x) non-callable AAA-rated United States
securities backed by the full faith and credit of the U.S. government, or
(y) non-callable AAA-rated “Government Securities” as defined in
Section 2(a)(16) of the Investment Company Act of 1940, as amended.

“Defeasance Pledge Agreement” has the meaning set forth in Section 2.1(a)(iii).

“Defease” means to deliver Defeasance Collateral as substitute Collateral for
the Loan in accordance with Section 2.1; and the terms “Defeased” and
“Defeasance” have meanings correlative to the foregoing.

“Easement Areas” has the meaning set forth in Section 4.27.

“Eligible Account” means (i) a segregated account maintained with a federal or
state-chartered depository institution or trust company which complies with the
definition of Eligible Institution, or (ii) a segregated trust account or
accounts maintained with the corporate trust department of a federal depository
institution or state-chartered depository institution which has an investment
grade rating and is subject to regulations regarding fiduciary funds on deposit
under, or similar to, Title 12 of the Code of Federal Regulations
Section 9.10(b) which, in either case, has corporate trust powers, acting in its
fiduciary capacity.

“Eligible Institution” means an institution (i) whose commercial paper,
short-term debt obligations or other short-term deposits are rated at least A–1,
Prime-1 or F-1, as applicable, by each of the Rating Agencies and
whose long-term senior unsecured debt obligations are rated at least A- or A2,
as applicable, by each of the Rating Agencies, and whose deposits are insured by
the FDIC or (ii) with respect to which Lender shall have received Rating
Confirmation.

“Embargoed Person” has the meaning set forth in Section 4.39.

“Engineering Report” means a structural and seismic engineering report or
reports with respect to the Property prepared by such independent engineer as
shall be approved by Lender and delivered to Lender in connection with the Loan,
and any amendments or supplements thereto delivered to Lender.

 

5



--------------------------------------------------------------------------------

“Environmental Auditor” means EBI Consulting or any other independent
environmental auditor approved by Lender.

“Environmental Claim” means any written notice, claim, proceeding, investigation
or demand by any Person or Governmental Authority alleging or asserting
liability with respect to Borrower or the Property arising out of, based on or
resulting from (i) the alleged presence, Use or Release of any Hazardous
Substance, (ii) any alleged violation of any Environmental Law, or (iii) any
alleged injury or threat of injury to property, health or safety or to the
environment caused by Hazardous Substances.

“Environmental Indemnity” the environmental indemnity agreement executed by
Borrower on the date hereof, as the same may from time to time be modified or
replaced in accordance herewith.

“Environmental Laws” means any and all present and future federal, state or
local laws, statutes, ordinances or regulations, any judicial or administrative
orders, decrees or judgments thereunder, and any permits, approvals, licenses,
registrations, filings and authorizations, in each case as now or hereafter in
effect, relating to the pollution, protection or cleanup of the environment, the
impact of Hazardous Substances on property, health or safety, or the Use or
Release of Hazardous Substances.

“Environmental Reports” means a “Phase I Environmental Site Assessment” as
referred to in the ASTM Standards on Environmental Site Assessments for
Commercial Real Estate, E 1527-05 (and, if necessary, a “Phase II Environmental
Site Assessment”), prepared by an Environmental Auditor and delivered to Lender
and any amendments or supplements thereto delivered to Lender, and shall also
include any other environmental reports delivered to Lender pursuant to this
Agreement and the Environmental Indemnity.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.

“ERISA Affiliate,” at any time, means each trade or business (whether or not
incorporated) that would, at the time, be treated together with Borrower as a
single employer under Title IV or Section 302 of ERISA or Section 412 of the
Code.

“Event of Default” has the meaning set forth in Section 7.1.

“Exception Report” means the report prepared by Borrower and attached hereto as
Schedule B, setting forth any exceptions to the representations and warranties
set forth in Article IV.

“Fiscal Quarter” means the three-month period ending on
March 31, June 30, September 30 and December 31 of each year, or such other
fiscal quarter of Borrower as Borrower may select from time to time with the
prior consent of Lender, such consent not to be unreasonably withheld.

 

6



--------------------------------------------------------------------------------

“Fiscal Year” means the 12-month period ending on December 31 of each year, or
such other fiscal year of Borrower as Borrower may select from time to time with
the prior consent of Lender, not to be unreasonably withheld.

“Fitch” means Fitch, Inc. and its successors.

“Form W-8BEN” means Form W-8BEN (Certificate of Foreign Status of Beneficial
Owner for United States Tax Withholding) of the Department of Treasury of the
United States of America, and any successor form.

“Form W-8ECI” means Form 8ECI (Certificate of Foreign Person’s Claim for
Exemption from Withholding of Tax on Income Effectively Connected with the
Conduct of a Trade or Business in the United States) of the Department of the
Treasury of the United States of America, and any successor form.

“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied.

“Governmental Authority” means any federal, state, county or municipal
government, any bureau, department, agency or political subdivision thereof and
any Person with jurisdiction exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government (including
any court).

“Guaranty Eligibility Requirement” means a requirement that is satisfied for so
long as Sponsor has total assets (in name or under management), based on fair
market value, in excess of $3 billion and (except with respect to a pension
advisory firm or similar fiduciary) capital/statutory surplus or shareholder’s
equity in excess of $1 billion.

“Hazardous Substance” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives and
flammable materials; radioactive materials; polychlorinated biphenyls and
compounds containing them; lead and lead-based paint; asbestos or
asbestos-containing materials in any form that is or could become friable;
underground or above-ground storage tanks, whether empty or containing any
substance; any substance the presence of which on the Property is prohibited by
any federal, state or local authority; any substance that requires special
handling; and any other material or substance now or in the future defined as a
“hazardous substance,” “hazardous material,” “hazardous waste,” “extremely
hazardous waste,” “toxic substance,” “toxic pollutant,” “contaminant,”
“pollutant” or other words of similar import within the meaning of any
Environmental Law, or that may have a negative impact on human health or the
environment, other than substances legally and customarily used by office
tenants in the ordinary course of business.

“IDA Lease” means the Lease, dated as of December 20, 2000, between the New York
City Industrial Development Agency, as landlord, and WFP One Liberty Plaza Co.
L.P., as tenant, and assigned by WFP One Liberty Plaza Co. L.P. to Borrower, as
amended by the First Amendment to Overlease Agreement, dated as of December 1,
2002 between the New York City Industrial Development Agency and Borrower.

 

7



--------------------------------------------------------------------------------

“Indebtedness” means the Principal Indebtedness, together with interest and all
other obligations and liabilities of Borrower under the Loan Documents,
including all Transaction Costs and other amounts due or to become due to Lender
pursuant hereto, under the Notes or in accordance with any of the other Loan
Documents, Yield Maintenance Premiums and all other amounts, sums and expenses
reimbursable by Borrower to Lender hereunder or pursuant to the Notes or any of
the other Loan Documents.

“Indemnified Liabilities” has the meaning set forth in Section 9.19.

“Indemnified Parties” has the meaning set forth in Section 5.18.

“Independent Director” of any limited liability company means an individual who
is duly appointed as a member of the board of directors of such limited
liability company and who is not, and has never been, and will not while serving
as Independent Director, be any of the following:

(i) a member, partner, equityholder, manager, director, officer or employee of
Borrower or its members or Affiliates (other than as an independent director or
manager of an Affiliate of Borrower that is required by a creditor to be a
single purpose bankruptcy remote entity);

(ii) a creditor, supplier or service provider (including provider of
professional services) to Borrower or any of its members or Affiliates (other
than a company that provides professional independent directors and which also
provides other services to Borrower or any of its members or Affiliates in the
ordinary course of business);

(iii) a member of the immediate family of any such member, partner,
equityholder, manager, director, officer, employee, creditor, supplier or
service provider; or

(iv) a Person that controls (whether directly, indirectly or otherwise) any of
(i), (ii) or (iii) above.

“Initial Interest Rate” means 6.139% per annum.

“Initial Payment Date” means the Payment Date in October 2007.

“Initial Principal Payment Date” means the Payment Date in August 2011.

“Insurance Requirements” means, collectively, (i) all material terms of any
insurance policy required pursuant to this Agreement and (ii) all material
regulations and then-current standards applicable to or affecting the Property
or any portion thereof or any use or condition thereof, which may, at any time,
be recommended by the board of fire underwriters, if any, having jurisdiction
over the Property, or any other body exercising similar functions.

“Interest Accrual Period” means each period from and including the sixth day of
a calendar month through and including the fifth day of the immediately
succeeding calendar

 

8



--------------------------------------------------------------------------------

month; provided, however, that the first Interest Accrual Period shall commence
on and include the Closing Date.

“Interest Rate” means (i) with respect to the initial Note, the Initial Interest
Rate, and (ii) with respect to each Note resulting from the bifurcation of the
initial Note into multiple Notes pursuant to Section 1.1(c), the per annum
interest rate of such Note as determined by Lender in accordance with such
Section.

“Lease” means any lease, sublease or sub-sublease to which Borrower is a party,
license, letting, concession, occupancy agreement or other agreement (whether
written or oral and whether now or hereafter in effect), existing as of the date
hereof or hereafter entered into by Borrower, pursuant to which any Person is
granted a possessory interest in, or right to use or occupy all or any portion
of any space in the Property, and every modification, amendment or other
agreement relating to such lease, sublease, sub-sublease, or other agreement
entered into, in accordance with the terms of the Loan Documents, in connection
with such lease, sublease, sub-sublease, or other agreement and all agreements
related thereto, and every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto.

“Leasing Commissions” means leasing commissions required to be paid by Borrower
in connection with the leasing of space to Tenants at the Property pursuant to
Leases entered into by Borrower in accordance herewith and payable in accordance
with third-party/arm’s-length brokerage agreements.

“Legal Requirements” means:

(i) all governmental statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions of Governmental Authorities (including
Environmental Laws) affecting either Borrower or the Property or any portion
thereof or the construction, ownership, use, alteration or operation thereof, or
any portion thereof (whether now or hereafter enacted and in force);

(ii) all permits, licenses and authorizations and regulations relating thereto;
and

(iii) all covenants, conditions and restrictions contained in any instruments at
any time in force (whether or not involving Governmental Authorities) affecting
the Property or any portion thereof which, in the case of this clause (iii),
require repairs, modifications or alterations in or to the Property or any
portion thereof, or in any material way limit or restrict the existing use and
enjoyment thereof.

“Lender” has the meaning set forth in the first paragraph of this Agreement and
in Section 9.7.

“Lien” means any mortgage, lien (statutory or other), pledge, hypothecation,
assignment, preference, priority, security interest, or any other encumbrance or
charge on or affecting any Collateral or any portion thereof, or any interest
therein (including any conditional sale or other title retention agreement, any
sale-leaseback, any financing lease or similar

 

9



--------------------------------------------------------------------------------

transaction having substantially the same economic effect as any of the
foregoing, the filing of any financing statement or similar instrument under the
Uniform Commercial Code or comparable law of any other jurisdiction, domestic or
foreign, and mechanics’, materialmen’s and other similar liens and encumbrances,
as well as any option to purchase, right of first refusal to purchase, right of
first offer to purchase which by its terms lasts for a period in excess of 30
days or other right to acquire the Property).

“Loan” has the meaning set forth in Section 1.1(a).

“Loan Amount” means $850 million.

“Loan Documents” means this Agreement, the Notes, the Mortgage (and related
financing statements), the Assignment of Rents and Leases, the Assignment of
Contracts, the Environmental Indemnity, the Subordination of Property Management
Agreement, the Cash Management Agreement, the Cooperation Agreement, any
Qualified Letter of Credit, any Defeasance Pledge Agreement and all other
agreements, instruments, certificates and documents necessary to effectuate the
granting to Lender of first-priority Liens on the Collateral or otherwise in
satisfaction of the requirements of this Agreement or the other documents listed
above, as all of the aforesaid may be modified or replaced from time to time in
accordance herewith.

“Lockout Period” means the period from the Closing Date to but excluding the
first Payment Date following the earlier to occur of (i) the third anniversary
of the Closing Date and (ii) the second anniversary of the date on which the
entire Loan (excluding any “B” note secured by the Property and any mezzanine
loan secured by direct or indirect equity interests in the Borrower, but
including any pari passu “A” note) has been securitized pursuant to a
Securitization or series of Securitizations.

“Loss Proceeds” means amounts, awards or payments payable to Borrower or Lender
in respect of all or any portion of the Property in connection with a Casualty
or Condemnation thereof (after the deduction therefrom and payment to Borrower
and Lender, respectively, of any and all reasonable expenses incurred by
Borrower and Lender in the recovery thereof, including all reasonable attorneys’
fees and disbursements, the reasonable fees of insurance experts and adjusters
and the reasonable costs incurred in any litigation or arbitration with respect
to such Casualty or Condemnation).

“Loss Proceeds Account” has the meaning set forth in Section 3.8.

“Major Lease” means any Lease at the Property which, when aggregated with all
Leases at the Property with the same Tenant or its Affiliates, covers more than
one full floor of the Property (or the equivalent).

“Material Adverse Effect” means a material adverse effect upon (i) the ability
of Borrower to perform, or of Lender to enforce, any material provision of any
Loan Document, or (ii) the value, use or enjoyment of the Property or the
operation thereof.

“Material Agreements” means each contract and agreement (other than Leases)
relating to the ownership, management, development, use, operation, leasing,
maintenance,

 

10



--------------------------------------------------------------------------------

repair or improvement of the Property, or otherwise imposing obligations on
Borrower, under which Borrower would have the obligation to pay more than
$5,000,000 per annum or which cannot be terminated by Borrower without cause
upon 60 days’ notice or less or which is with an affiliate of Borrower.

“Material Alteration” means any Alteration to be performed by or on behalf of
Borrower at the Property (other than an Alteration the cost of which a Tenant is
obligated to repay or reimburse Borrower and which Borrower reasonably believes
will be so reimbursed) which (a) is reasonably likely to have a Material Adverse
Effect, (b) is reasonably expected to cost in excess of $15,000,000, as
determined by an independent architect, or (c) is reasonably expected to permit
(or is reasonably likely to induce) Tenants whose Leases in the aggregate cover
more than 80,000 rentable square feet or contributed more than 5% of the base
contract rental revenue of the Property during the trailing 12-month period
(after adjustment to eliminate the effect of free rent periods) to terminate
their Leases or abate rent.

“Maturity Date” means the Payment Date in August 2017, or such earlier date as
may result from acceleration of the Loan in accordance with this Agreement.

“Monthly Replacement Reserve Amount” at any time means $38,801.

“Monthly TI/LC Amount” at any time means $349,206.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Mortgage” means the mortgage of the Property executed by Borrower on the date
hereof, as the same may from time to time be modified or replaced in accordance
herewith.

“Net Operating Income” means the excess of Operating Income over Operating
Expenses.

“Nonconsolidation Opinion” means that certain opinion letter attached hereto as
Schedule C.

“Note” means that certain promissory note made by Borrower to the order of
Lender as of the Closing Date to evidence the Loan, as such note may be replaced
by multiple Notes in accordance with Section 1.1(c) and as otherwise modified,
assigned (in whole or in part) and/or replaced from time to time in accordance
herewith.

“OFAC List” means the list of specially designated nationals and blocked persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and any other similar list
maintained by the U.S. Treasury Department, Office of Foreign Assets Control
pursuant to any applicable governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities, including, without limitation, trade embargo, economic sanctions,
or other prohibitions imposed by Executive Order of the President of the United
States. The OFAC List currently is accessible through the internet website at
www.treas.gov/ofac/t11sdn.pdf.

 

11



--------------------------------------------------------------------------------

“Officer’s Certificate” means a certificate delivered to Lender which is signed
by an authorized officer of Borrower or its managing member and certifies the
information therein to the best of such officer’s knowledge.

“Operating Expenses” means, for any period, the sum of those operating, renting,
administrative, management, legal and other ordinary expenses actually paid by
Borrower or, without duplication, which come due and payable by Borrower during
such period in connection with its ownership of the Property; provided, however,
that such expenses shall not include (i) depreciation, amortization or other
noncash items (other than expenses that are due and payable but not yet paid),
(ii) interest, principal or any other sums due and owing with respect to the
Loan, (iii) income taxes or other taxes in the nature of income taxes,
(iv) Capital Expenditures, or (v) equity distributions.

“Operating Income” means, for any period, all operating income of Borrower from
the Property during such period, determined in accordance with GAAP (but without
straight-lining of rents), other than (i) Loss Proceeds (but Operating Income
will include rental loss insurance proceeds to the extent allocable to such
period), (ii) any revenue attributable to a Lease to the extent it is paid more
than 30 days prior to the due date, (iii) any interest income from any source,
(iv) any repayments received from any third party of principal loaned or
advanced to such third party by Borrower, (v) any proceeds resulting from the
Transfer of all or any portion of the Property or the FF&E, (vi) sales, use and
occupancy or other taxes on receipts required to be accounted for by Borrower to
any government or governmental agency, (vii) refunds and uncollectible accounts,
and (viii) any other extraordinary or non-recurring items.

“Participation” has the meaning set forth in Section 9.7(b).

“Payment Date” means, with respect to each Interest Accrual Period, the sixth
day of the calendar month in which such Interest Accrual Period ends (or if such
sixth day is not a Business Day, the first succeeding Business Day).

“Peg Balance” means the aggregate amount of payments required to be made under
Sections 3.2(b)(i) through (iv) on the next Payment Date, as specified in the
most recent notice from the Servicer to the Cash Management Bank pursuant to the
Cash Management Agreement.

“Permits” means all licenses, permits, variances and certificates used in
connection with the ownership, operation, use or occupancy of the Property
(including business licenses, state health department licenses, licenses to
conduct business and all such other permits, licenses and rights, obtained from
any Governmental Authority or private Person concerning ownership, operation,
use or occupancy of the Property).

“Permitted Debt” means:

(i) the Indebtedness;

(ii) Trade Payables not represented by a note, customarily paid by Borrower
within 60 days of incurrence and in fact not more than 60 days outstanding,
which are

 

12



--------------------------------------------------------------------------------

incurred in the ordinary course of Borrower’s ownership and operation of the
Property, in amounts reasonable and customary for similar properties and not
exceeding 3.0% of the Loan Amount;

(iii) financing leases and purchase money debt, in each case incurred in the
ordinary course of business in connection with the financing or purchase of
equipment and other personal property used on the Property, provided that the
aggregate capitalized amount of all such permitted financing leases plus the
aggregate amount of all such permitted purchase money debt shall not exceed
$1,000,000 at any time; and

(iv) any other Debt which is hereafter approved in writing by Lender in its sole
discretion and with respect to which Lender shall have received Rating
Confirmation.

“Permitted Encumbrances” means:

(i) the Liens created by the Loan Documents;

(ii) all Liens and other matters specifically disclosed on Schedule B of the
Qualified Title Insurance Policies;

(iii) Liens, if any, for Taxes not yet delinquent;

(iv) mechanics’, materialmen’s or similar Liens, if any, and liens for
delinquent taxes or impositions, in each case only if being contested in good
faith and by appropriate proceedings, provided that each of such Liens is not in
imminent danger of foreclosure and provided further that either (a) each such
Lien is released or discharged of record or fully insured over by the title
insurance company issuing the Qualified Title Insurance Policies within 60 days
of its creation, or (b) Borrower deposits with Lender, by the expiration of such
60-day period, an amount equal to 150% of the dollar amount of such Lien or a
bond in the aforementioned amount from such surety, and upon such terms and
conditions, as shall be reasonably satisfactory to Lender, as security for the
payment or release of such Lien;

(v) rights of existing and future Tenants as tenants only pursuant to written
Leases entered into in conformity with the provisions of this Agreement;

(vi) zoning restrictions, easements, rights-of-way, restrictions on use of real
property and other similar encumbrances incurred or entered into in the ordinary
course of business which do not have a Material Adverse Effect; and

(vii) any other Liens which are hereafter approved in writing by Lender in its
sole discretion and with respect to which Lender shall have received Rating
Confirmation.

“Permitted Investments” means the following, subject to qualifications
hereinafter set forth:

 

13



--------------------------------------------------------------------------------

(i) obligations of, or obligations guaranteed as to principal and interest by,
the U.S. government or any agency or instrumentality thereof, when such
obligations are backed by the full faith and credit of the United States of
America;

(ii) federal funds, unsecured certificates of deposit, time deposits, banker’s
acceptances, and repurchase agreements having maturities of not more than 365
days of any bank, the short-term debt obligations of which are rated A-1+ (or
the equivalent) by each of the Rating Agencies and, if it has a term in excess
of three months, the long-term debt obligations of which are rated AAA (or the
equivalent) by each of the Rating Agencies;

(iii) deposits that are fully insured by the Federal Deposit Insurance Corp.
(FDIC);

(iv) debt obligations that are rated AAA or higher (or the equivalent) by each
of the Rating Agencies;

(v) commercial paper rated A–1+ (or the equivalent) by each of the Rating
Agencies;

(vi) investment in money market funds rated AAAm or AAAm–G (or the equivalent)
by each of the Rating Agencies; and

(vii) such other investments as to which Lender shall have received Rating
Confirmation.

Notwithstanding the foregoing, “Permitted Investments” (i) shall exclude any
security with the Standard & Poor’s “r” symbol (or any other Rating Agency’s
corresponding symbol) attached to the rating (indicating high volatility or
dramatic fluctuations in their expected returns because of market risk), as well
as any mortgage-backed securities and any security of the type commonly known as
“strips”; (ii) shall not have maturities in excess of one year; (iii) shall be
limited to those instruments that have a predetermined fixed dollar of principal
due at maturity that cannot vary or change; and (iv) shall exclude any
investment where the right to receive principal and interest derived from the
underlying investment provide a yield to maturity in excess of 120% of the yield
to maturity at par of such underlying investment. Interest may either be fixed
or variable, and any variable interest must be tied to a single interest rate
index plus a single fixed spread (if any), and move proportionately with that
index. No investment shall be made which requires a payment above par for an
obligation if the obligation may be prepaid at the option of the issuer thereof
prior to its maturity. All investments shall mature or be redeemable upon the
option of the holder thereof on or prior to the earlier of (x) three months from
the date of their purchase or (y) the Business Day preceding the day before the
date such amounts are required to be applied hereunder.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association or
Governmental Authority and any fiduciary acting in such capacity on behalf of
any of the foregoing.

 

14



--------------------------------------------------------------------------------

“Plan” means an employee benefit plan (i) which is maintained for employees of
Borrower or any ERISA Affiliate and which is subject to Title IV of ERISA or
(ii) with respect to which Borrower or any ERISA Affiliate could be subjected to
any liability under Title IV of ERISA (including Section 4069 of ERISA).

“Plan Assets” means assets of any employee benefit plan subject to Part 4,
Subtitle A, Title I of ERISA.

“Policies” has the meaning set forth in Section 5.15(b).

“Pre-Approved Cash Management Bank” means each of the financial institutions
listed in Schedule G and its respective affiliates.

“Prepayment Period” means the final four Interest Accrual Periods prior to the
Maturity Date.

“Prime Rate” means the “prime rate” published in the “Money Rates” section of
The Wall Street Journal. If The Wall Street Journal ceases to publish the “prime
rate,” then Lender shall select an equivalent publication that publishes such
“prime rate,” and if such “prime rate” is no longer generally published or is
limited, regulated or administered by a governmental or quasi-governmental body,
then Lender shall reasonably select a comparable interest rate index.

“Principal Indebtedness” means the principal balance of the Loan outstanding
from time to time.

“Property” means the fee, leasehold and reversionary interests in the land,
improvements and condominium units collectively known as One Liberty Plaza in
New York City, New York, as such property is more particularly described on
Schedule A.

“Qualified Equityholder” means (i) Sponsor (ii) Brookfield Properties Corp.,
(iii) any bank, savings and loan association, investment bank, insurance
company, trust company, commercial credit corporation, pension plan, pension
fund, pension advisory firm, mutual fund, government entity or plan, real estate
company, investment fund or institution substantially similar to any of the
foregoing, provided in each case that such institution has total assets (in name
or under management) in excess of $2,000,000,000 and (except with respect to a
pension advisory firm or similar fiduciary) capital/statutory surplus or
shareholder’s equity in excess of $1,000,000,000, in each case excluding the
Property, and is regularly engaged in the business of owning properties similar
to the Property in major metropolitan areas, and (iv) any entity approved by
Lender with respect to which Rating Confirmation is received.

“Qualified Guarantee” means a guarantee from Sponsor in favor of Lender, in form
and substance reasonably satisfactory to Lender; provided that (1) a guarantee
shall cease to be a Qualified Guarantee if at any time Sponsor fails to satisfy
the Guaranty Eligibility Requirement, and (2) at the time of the delivery of
each Qualified Guarantee, Borrower shall deliver to Lender an opinion of
counsel, in form and substance reasonably satisfactory to Lender, to the effect
that delivery of such Qualified Guarantee does not alter the conclusion reached
in the Nonconsolidation Opinion.

 

15



--------------------------------------------------------------------------------

“Qualified Letter of Credit” means a clean, irrevocable, unconditional,
transferable letter of credit reasonably satisfactory to Lender with respect to
which Borrower has no reimbursement obligation, in favor of Lender and entitling
Lender to draw thereon in New York, New York, issued by a domestic bank or the
U.S. agency or branch of a foreign bank the long-term unsecured debt rating of
which is not less than AA (or the equivalent) from each of the Rating Agencies.
The following terms and conditions shall apply to each Qualified Letter of
Credit:

(i) Each such Qualified Letter of Credit shall expressly provide that partial
draws are permitted thereunder.

(ii) Each such Qualified Letter of Credit shall expressly provide that it is
freely transferable to any successor or assign of Lender.

(iii) Lender shall be entitled to draw on any Qualified Letter of Credit
immediately and without further notice (a) upon the occurrence and during the
continuance of any Event of Default, (b) if Borrower shall not have delivered to
Lender, no less than 30 days prior to the expiration date of such Qualified
Letter of Credit, if any (including any renewal or extension thereof), a renewal
or extension of such Qualified Letter of Credit or a replacement Qualified
Letter of Credit for a term of not less than one year (or through the date that
is 30 days beyond the Maturity Date, whichever is earlier), or (c) if the credit
rating or financial condition of the issuing bank falls below the ratings set
forth above in this definition and Borrower fails to provide a replacement
Qualified Letter of Credit, Qualified Guaranty or cash reserve as required
hereunder.

“Qualified Successor Borrower” means a Single-Purpose Entity Controlled by one
or more Qualified Equityholders.

“Qualified Survey” means a current title survey of the Property, certified to
the title company issuing the Qualified Title Insurance Policies and Lender and
their respective successors and assigns, in form and substance reasonably
satisfactory to Lender.

“Qualified Title Insurance Policy” means a mortgagee’s title insurance policy in
form and substance reasonably satisfactory to Lender.

“Rating Agency” means (i) until a Securitization, S&P, Moody’s and Fitch, and
(ii) from and after a Securitization, those of S&P, Moody’s and Fitch that rate
the Certificates issued in any Securitization.

“Rating Confirmation” means, with respect to any proposed action, confirmation
in writing from each of the Rating Agencies that such action shall not result,
in and of itself, in a downgrade, withdrawal or qualification of any rating then
assigned to any outstanding Certificates; provided that if a Securitization
taking the form of a transaction rated by the Rating Agencies has not occurred,
then “Rating Confirmation” shall instead mean that the matter in question shall
be subject to the prior written approval of Lender in its reasonable discretion
(it being agreed that it shall be reasonable for Lender to withhold consent if
the proposed action is not in compliance with reasonably prudent lending
practices or the guidelines of the Rating

 

16



--------------------------------------------------------------------------------

Agencies). No Rating Confirmation shall be regarded as having been received
unless and until any conditions imposed on its effectiveness by any Rating
Agency shall have been satisfied.

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment (including the movement of Hazardous Substances through
ambient air, soil, surface water, ground water, wetlands, land or subsurface
strata).

“Rent Roll” has the meaning set forth in Section 4.14(a).

“Replacement Reserve Account” has the meaning set forth in Section 3.6.

“Revenues” means all rents, rent equivalents, moneys payable as damages pursuant
to a Lease or in lieu of rent or rent equivalents, royalties (including all oil
and gas or other mineral royalties and bonuses), income, receivables, receipts,
revenues, deposits (including security, utility and other deposits), accounts,
cash, issues, profits, charges for services rendered, and other consideration of
whatever form or nature received by or paid to or for the account of or benefit
of Borrower from any and all sources including any obligations now existing or
hereafter arising or created out of the sale, lease, sublease, license,
concession or other grant of the right of the use and occupancy of property or
rendering of services by Borrower and proceeds, if any, from business
interruption or other loss of income insurance.

“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc., and its successors.

“Securitization” means a transaction in which all or any portion of the Loan and
the Loan Documents is deposited into one or more trusts which issue Certificates
to investors, or a similar transaction.

“Securitization Issuer” means the issuer of Certificates in a Securitization.

“Service” means the Internal Revenue Service or any successor agency thereto.

“Servicer” means the entity or entities appointed by Lender from time to time to
serve as servicer and/or special servicer of the Loan. If at any time no entity
shall be so appointed, the term “Servicer” shall be deemed to refer to Lender.

“Single-Purpose Entity” means a Person which (a) was formed solely for the
purpose of acquiring the Property, (b) does not engage in any business unrelated
to the Property, (c) does not have any assets other than those related to its
interest in the Property or any Debt other than Permitted Debt, (d) maintains
books, records, accounts, financial statements, stationery, invoices and checks
which are separate and apart from those of any other Person (except that
Borrower’s financial position, assets, results of operations and cash flows may
be included in the consolidated financial statements of an Affiliate of Borrower
in accordance with GAAP, provided that any such consolidated financial
statements shall contain a note indicating that Borrower and its Affiliates are
separate legal entities and maintain records, books of account and bank accounts
separate and apart from any other Person), (e) is subject to and complies with
all of the limitations on powers and separateness requirements set forth in the
organizational

 

17



--------------------------------------------------------------------------------

documentation of Borrower as of the Closing Date, (f) holds itself out as being
a Person separate and apart from each other Person, conducts its business in its
own name (except for services rendered under a management agreement with an
Affiliate, so long as the manager, or equivalent thereof, under such management
agreement holds itself out as an agent of Borrower), and exercises reasonable
efforts to correct any known misunderstanding actually known to it regarding its
separate identity, and maintains an arm’s-length relationship with its
Affiliates, (g) pays its own liabilities out of its own funds and reasonably
allocates any overhead that is shared with an Affiliate, including, but not
limited to, paying for shared office space and services performed by any officer
or employee of an Affiliate, (h) maintains (or contracts with an Affiliate or
other party to provide) a sufficient number of employees in light of its
contemplated business operations, (i) conducts its business so that the
assumptions made with respect to it in the Nonconsolidation Opinion (which is
attached hereto as Schedule C) shall at all times be true and correct in all
material respects, (j) observes all applicable limited liability company
formalities in all material respects, (k) does not commingle its assets with
those of any other Person, (l) does not guarantee or become obligated for the
debts of any other Person or hold out its credit as being available to satisfy
the obligations or securities of others, (m) does not acquire obligations or
securities of its members, (n) does not pledge its assets for the benefit of any
other Person or make any loans or advances to any Person, (o) maintains adequate
capital in light of its contemplated business operations, and (p) has at all
times two Independent Directors on its Board of Directors and has an operating
agreement which provides that for so long as the Loan is outstanding, the
Borrower shall not take or consent to any of the following actions except to the
extent expressly permitted in this Agreement and the other Loan Documents:

(i) the dissolution, liquidation, consolidation, merger or sale of all or
substantially all of its assets;

(ii) the engagement by it in any business other than the acquisition,
development, management, leasing, ownership, maintenance and operation of the
Property and activities incidental thereto;

(iii) the filing, or consent to the filing, of a bankruptcy or insolvency
petition, any general assignment for the benefit of creditors or the institution
of any other insolvency proceeding, or the seeking or consenting to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official without the affirmative vote of both of its
Independent Directors; and

(iv) any amendment or modification of any provision of its organizational
documents relating to qualification as a “Single-Purpose Entity”.

“Sponsor” means Brookfield Financial Properties, L.P. and any successor by
merger or by acquisition of substantially all of its business and assets.

“Subordination of Property Management Agreement” means the subordination of
property management agreement executed by Borrower and the Approved Property
Manager on the date hereof, as the same may from time to time be modified or
replaced in accordance herewith.

 

18



--------------------------------------------------------------------------------

“Tax and Insurance Escrow Account” has the meaning set forth in Section 3.4(a).

“Taxes” means all real estate and personal property taxes, assessments, fees,
taxes on rents or rentals, water rates or sewer rents, facilities and other
governmental, municipal and utility district charges or other similar taxes or
assessments now or hereafter levied or assessed or imposed against the Property
or Borrower with respect to the Property or rents therefrom or which may become
Liens upon the Property, without deduction for any amounts reimbursable to
Borrower by third parties.

“Tenant” means any Person liable by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) pursuant to a
Lease.

“Tenant Improvements” means, collectively, (i) tenant improvements to be
undertaken for any Tenant which are required to be completed by or on behalf of
Borrower pursuant to the terms of such Tenant’s Lease, and (ii) allowances to be
paid to a Tenant pursuant to such Tenant’s Lease in connection with such
Tenant’s construction of its tenant improvements at the Property.

“Tenant Notice” has the meaning set forth in Section 3.1(b).

“Termination Fee” has the meaning set forth in Section 3.5(d).

“Test Period” means each 12-month period ending on the last day of a Fiscal
Quarter.

“TI/LC Reserve Account” has the meaning set forth in Section 3.5.

“Trade Payables” means unsecured amounts payable by or on behalf of Borrower for
or in respect of the operation of the Property in the ordinary course and which
would under GAAP be regarded as ordinary expenses, including amounts payable to
suppliers, vendors, contractors, mechanics, materialmen or other Persons
providing property or services to the Property or Borrower.

“Transaction” means the transaction contemplated by the Loan Documents.

“Transaction Costs” means the costs and expenses described in Section 9.17.

“Transfer” means the pledge, sale or other whole or partial conveyance of all or
any portion of the Property or any direct or indirect interest therein to a
third party (other than pledges, sales and conveyances of indirect equity
interests in Borrower that are not otherwise prohibited hereunder and the
imposition of zoning restrictions, easements, rights-of-way, restrictions on use
of real property and other similar encumbrances incurred or entered into in the
ordinary course of business which do not have a Material Adverse Effect),
including granting of any purchase options, rights of first refusal, rights of
first offer or similar rights to purchase all or any portion of the Property
(other than such rights as have heretofore been granted and are listed in the
Exception Report and/or the Rent Rolls) or the subjecting of any portion of the
Property to restrictions on transfer; provided that the conveyance of a space
lease, license or other occupancy right at the Property in accordance herewith
shall not constitute a Transfer.

 

19



--------------------------------------------------------------------------------

“Treasury Constant Yield” means the arithmetic mean of the rates published as
“Treasury Constant Maturities” as of 5:00 p.m., New York time, for the five
Business Days preceding the date on which acceleration has been declared, as
shown on the USD screen of the Moneyline Telerate service (or such other page as
may replace that page on that service, or such other page or replacement
therefor on any successor service), or if such service is not available, the
Bloomberg service (or any successor service), or if neither the Moneyline
Telerate nor the Bloomberg service is available, under Section 504 in the weekly
statistical release designated H.15(519) (or any successor publication)
published by the Board of Governors of the Federal Reserve System, for “On the
Run” U.S. Treasury obligations corresponding to the scheduled Maturity Date. If
no such maturity shall so exactly correspond, yields for the two most closely
corresponding published maturities shall be calculated pursuant to the foregoing
sentence and the Treasury Constant Yield shall be interpolated or extrapolated
(as applicable) from such yields on a straight-line basis (rounding, in the case
of relevant periods, to the nearest month).

“Unfunded Obligations” means the items described in Schedule D.

“Unfunded Obligations Account” has the meaning set forth in Section 3.9(a).

“Unfunded Obligations Amount” means $22,991,245.27.

“Use” means, with respect to any Hazardous Substance, the generation,
manufacture, processing, distribution, handling, use, treatment, recycling or
storage of such Hazardous Substance or transportation of such Hazardous
Substance.

“U.S. Person” means a United States person within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax” means any present or future tax, assessment or other charge or levy
imposed by or on behalf of the United States of America or any taxing authority
thereof.

“Yield Maintenance Premium” shall mean, with respect to any payment of principal
(or any portion thereof) during the continuance of an Event of Default, the
greater of (x) 2% of the amount prepaid and (y) the product of:

(A) a fraction whose numerator is the amount so paid and whose denominator is
the outstanding principal balance of the Loan before giving effect to such
payment, times

(B) the excess of (1) the sum of the respective present values, computed as of
the date of such prepayment, of the remaining scheduled payments of principal
and interest with respect to the Loan (assuming no prepayments or acceleration
of the Loan), determined by discounting such payments to the date on which such
payments are made at the Treasury Constant Yield, over (2) the outstanding
principal balance of the Loan on such date immediately prior to such payment.

The calculation of the Yield Maintenance Premium shall be made by the Lender and
shall, absent manifest error, be final, conclusive and binding upon all parties.

 

20



--------------------------------------------------------------------------------

(b) Rules of Construction. All references to sections, schedules and exhibits
are to sections, schedules and exhibits in or to this Agreement unless otherwise
specified. Unless otherwise specified: (i) the words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, (ii) all meanings attributed to defined terms herein shall be equally
applicable to both the singular and plural forms of the terms so defined,
(iii) “including” means “including, but not limited to”, and (iv) “mortgage”
means a mortgage, deed of trust, deed to secure debt or similar instrument, as
applicable, and “mortgagee” means the secured party under a mortgage, deed of
trust, deed to secure debt or similar instrument. All accounting terms not
specifically defined herein shall be construed in accordance with GAAP, as same
may be modified herein.

 

21



--------------------------------------------------------------------------------

ARTICLE I

GENERAL TERMS

1.1. The Loan.

(a) On the Closing Date, subject to the terms and conditions of this Agreement,
Lender shall make a loan to Borrower (the “Loan”) in an amount equal to the Loan
Amount. The Loan shall initially be represented by a single Note which shall
bear interest as described herein at a per annum rate equal to the Initial
Interest Rate.

(b) The Loan shall be secured by (i) the Property, pursuant to the Mortgage and
the Assignment of Rents and Leases, (ii) Borrower’s contract rights, pursuant to
the Assignment of Contracts, (iii) the Account Collateral, and (iv) the other
security interests and Liens granted in the Loan Documents.

(c) Lender shall have the right at any time, at Lender’s sole discretion, to
replace the initial Note with two or more replacement Notes, and the holder of
each replacement Note shall similarly have the right at any time, at such
holder’s sole discretion, to replace its Note with two or more replacement
Notes. Each replacement Note shall be in the form of the Note so replaced but
for its principal amount and Interest Rate. The principal amount of each Note
shall be determined by applicable holder in its sole discretion, provided that
the sum of the principal amounts of the replacement Notes shall equal the then
outstanding principal balance of the Notes that are so replaced. Any prepayments
not resulting from an Event of Default, Casualty or Condemnation shall be
applied to the payment of the principal on the Notes on a pro rata basis. The
Interest Rate of each replacement Note shall be determined by the applicable
holder in its sole discretion, provided that the weighted average of such
Interest Rates, weighted on the basis of the respective principal balances of
the Notes, shall equal the Interest Rate of the Note so replaced. Provided
Borrower has received five days’ prior notice, Borrower shall execute and return
to Lender each such Note within two Business Days after Borrower’s receipt of an
execution copy thereof (whereupon Lender shall return the replaced Note to
Borrower), and Borrower’s failure to do so within such time period shall, at
Lender’s election, constitute an immediate Event of Default hereunder. Borrower
hereby authorizes and appoints Lender as its attorney-in-fact to execute such
replacement Notes on Borrower’s behalf should Borrower fail to do so. The
foregoing grant of authority is a power of attorney coupled with an interest and
such appointment shall be irrevocable for the term of this Agreement. Borrower
hereby ratifies all actions that such attorney shall lawfully take or cause to
be taken in accordance with this Section 1.1(c). If requested by Lender,
Borrower shall deliver to Lender, together with such replacement Notes, an
opinion of counsel in substantially the form delivered to Lender on the Closing
Date with respect to the due authorization and enforceability of such
replacement Notes.

1.2. Interest and Principal.

(a) On each Payment Date prior to the Initial Principal Payment Date, Borrower
shall pay to Lender interest on each Note for the applicable Interest Accrual
Period at the applicable Interest Rate (except that in each case, interest shall
be payable at the Default Rate with respect to any portion of such Interest
Accrual Period falling during the continuance of an

 

22



--------------------------------------------------------------------------------

Event of Default). On the Closing Date, Borrower shall pay interest from and
including the Closing Date through the end of the first Interest Accrual Period.

Commencing with the Initial Principal Payment Date, and on each and every
Payment Date thereafter, Borrower shall pay to Lender a constant monthly payment
of $5,172,387.70, which amount shall be applied first toward the payment of
interest on each Note for the applicable Interest Accrual Period at the
applicable Interest Rate (except that in each case, interest shall be payable at
the Default Rate with respect to any portion of such Interest Accrual Period
falling during the continuance of an Event of Default), and the balance shall be
applied toward the reduction of the outstanding principal balances of the Notes
pro rata in accordance with their then outstanding principal balances. Interest
payable hereunder shall be computed on the basis of a 360-day year and the
actual number of days elapsed in the related Interest Accrual Period.

(b) No prepayments of the Loan shall be permitted except for (i) scheduled
amortization as described in Section 1.2(a), (ii) prepayments resulting from
Casualty or Condemnation as described in Section 5.16(c), and (iii) a prepayment
of the Loan in whole (but not in part) during the Prepayment Period on not less
than 30 days prior written notice; provided that any prepayment under this
clause (iii) shall be accompanied by all interest accrued on the amount prepaid
plus, if such prepayment does not occur on a Payment Date, the amount of
interest that would have accrued thereon if the Loan had remained outstanding
through the end of the Interest Accrual Period in which such prepayment occurs,
plus all other amounts then due under the Loan Documents. If a prepayment notice
is delivered to Lender and such prepayment is not made within 30 days of the
date specified therein, (x) Borrower’s notice of prepayment shall be deemed
rescinded, and (y) Borrower shall, at the end of such 30 day period, pay to
Lender all reasonable losses, costs and expenses suffered by Lender as a
consequence of such rescission. In addition, Defeasance shall be permitted after
the expiration of the Lockout Period as described in Section 2.1. The entire
outstanding principal balance of the Loan, together with interest accrued
thereon and all other amounts then due under the Loan Documents, shall be due
and payable by Borrower to Lender on the Maturity Date.

(c) If all or any portion of the Principal Indebtedness (other than scheduled
amortization as described in Section 1.2(a) and prepayments resulting from
Casualty or Condemnation as described in Section 5.16(d)) is paid to Lender
following acceleration of the Loan, Borrower shall pay to Lender an amount equal
to the applicable Yield Maintenance Premium. Amounts received in respect of the
Indebtedness during the continuance of an Event of Default shall be applied
toward interest, principal and other components of the Indebtedness (in such
order as Lender shall determine) before any such amounts are applied toward
payment of Yield Maintenance Premiums, with the result that Yield Maintenance
Premiums shall accrue as the Principal Indebtedness is prepaid but no amount
received from Borrower shall constitute payment of a Yield Maintenance Premium
until the remainder of the Indebtedness shall have been paid in full.

(d) Any regularly scheduled payments of interest and/or principal (excluding
payments of principal at maturity) not paid when due hereunder shall bear
interest at the applicable Default Rate and, when paid, shall be accompanied by
a late fee in an amount equal to 4% times the amount of such late payment in
order to defray the expense incurred by Lender in

 

23



--------------------------------------------------------------------------------

handling and processing such delinquent payment and to compensate Lender for the
loss of the use of such delinquent payment.

1.3. Method and Place of Payment. Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement and the Notes
(including any deposit into the Cash Management Account pursuant to
Section 3.2(b)) shall be made to Lender not later than 11:00 a.m., New York City
time, on the date when due and shall be made in lawful money of the United
States of America by wire transfer in federal or other immediately available
funds to the account specified from time to time by Lender. Any funds received
by Lender after such time shall, for all purposes hereof, be deemed to have been
paid on the next succeeding Business Day. Lender shall notify Borrower in
writing of any changes in the account to which payments are to be made. If the
amount received from Borrower is less than the sum of all amounts then due and
payable hereunder, such amount shall be applied toward the components of the
Indebtedness (e.g., interest, principal and other amounts payable hereunder),
the Loan and the Notes in such sequence as Lender shall elect in its sole
discretion.

1.4. Taxes.

(a) Borrower agrees to indemnify Lender against any present or future stamp,
documentary or other similar or related taxes or other similar or related
charges now or hereafter imposed, levied, collected, withheld or assessed by any
United States Governmental Authority by reason of the execution and delivery of
the Loan Documents and any consents, waivers, amendments and enforcement of
rights under the Loan Documents.

(b) If Borrower is required by law to withhold or deduct any amount from any
payment hereunder in respect of any U.S. Tax, Borrower shall withhold or deduct
the appropriate amount, remit such amount to the appropriate Governmental
Authority and pay to each Person to whom there has been an Assignment or
Participation of a Loan and who is not a U.S. Person such additional amounts as
are necessary in order that the net payment of any amount due to such non-U.S.
Person hereunder after deduction for or withholding in respect of any U.S. Tax
imposed with respect to such payment (or in lieu thereof, payment of such U.S.
Tax by such non-U.S. Person), will not be less than the amount stated herein to
be then due and payable; provided that the foregoing obligation to pay such
additional amounts shall not apply while the Loan is contained within a
Securitization and shall not apply (i) to any assignee that has not complied
with the obligations contained in Section 9.7(c), (ii) to any U.S. Taxes imposed
solely by reason of the failure by such Person (or, if such Person is not the
beneficial owner of the relevant Loan, such beneficial owner) to comply with
applicable certification, information, documentation or other reporting
requirements concerning the nationality, residence, identity or connections with
the United States of America of such Person (or beneficial owner, as the case
may be) if such compliance is required by statute or regulation of the United
States of America as a precondition to relief or exemption from such U.S. Taxes;
or (iii) with respect to any Person who is a fiduciary or partnership or other
than the sole beneficial owner of such payment, to any U.S. Tax imposed with
respect to payments made under any Note to a fiduciary or partnership to the
extent that the beneficial owner or member of the partnership would not have
been entitled to the additional amounts if such beneficial owner or member of
the partnership had been the holder of the Note.

 

24



--------------------------------------------------------------------------------

(c) Within 30 days after paying any amount from which it is required by law to
make any deduction or withholding, and within 30 days after it is required by
law to remit such deduction or withholding to any relevant taxing or other
authority, Borrower shall deliver to such non-U.S. Person satisfactory evidence
of such deduction, withholding or payment (as the case may be).

1.5. Release. Upon payment of the Indebtedness in full (other than continuing
indemnity obligations which survive repayment of the Loan and with respect to
which no claim shall have been made and not yet paid), Lender shall execute
instruments prepared by Borrower and reasonably satisfactory to Lender releasing
and discharging all Liens on all Collateral securing payment of the Indebtedness
(subject to Borrower’s obligation to pay any associated fees and expenses),
including all balances in the Collateral Accounts.

ARTICLE II

DEFEASANCE AND ASSUMPTION

2.1. Defeasance.

(a) On any date after the expiration of the Lockout Period, provided no Event of
Default is then continuing and subject to the notice requirement described in
Section 2.1(c), Borrower may obtain the release of the Collateral (other than
the Defeasance Collateral) from the liens created by the Loan Documents upon the
payment to Lender of all sums then due under the Loan Documents and the delivery
of the following to Lender:

(i) Defeasance Collateral sufficient to provide payments on or prior to, and in
any event as close as possible to, all successive Payment Dates in an amount
sufficient to make all payments of interest and principal due hereunder
(including the then outstanding Principal Indebtedness on the first Payment Date
in the Prepayment Period or such other date during the Prepayment Period as
Borrower shall specify), taking into account any income tax payable on any net
annual income of Borrower or the Defeasance Borrower, as applicable;

(ii) written confirmation from an independent certified public accounting firm
reasonably satisfactory to Lender that such Defeasance Collateral is sufficient
to provide the payments described in clause (i) above;

(iii) a security agreement, in form and substance reasonably satisfactory to
Lender, creating in favor of Lender a first priority perfected security interest
in such Defeasance Collateral (a “Defeasance Pledge Agreement”);

(iv) an opinion of counsel for Borrower, in form and substance reasonably
satisfactory to Lender and delivered by counsel reasonably satisfactory to
Lender, opining (1) that the Defeasance Pledge Agreement has been duly
authorized and is enforceable against Borrower in accordance with its terms and
that Lender has a perfected first priority security interest in such Defeasance
Collateral; and (2) that the Defeasance does not constitute a “significant
modification” of the Loan under Section 1001 of the Code or cause a tax to be
imposed on the Securitization Vehicle;

 

25



--------------------------------------------------------------------------------

(v) Rating Confirmation with respect to such Defeasance;

(vi) instruments reasonably satisfactory to Lender releasing and discharging or
assigning to a third party Lender’s Liens on the Collateral (other than the
Defeasance Collateral);

(vii) such other certificates, opinions, documents or instruments as Lender and
the Rating Agencies may reasonably request; and

(viii) reimbursement for any costs and expenses incurred by Lender in connection
with this Section 2.1 (including Rating Agency and Servicer fees and expenses,
reasonable fees and expenses of legal counsel and any revenue, documentary stamp
or intangible taxes or any other tax or charge due in connection herewith).

Lender shall reasonably cooperate with Borrower to avoid the incurrence of
mortgage recording taxes in connection with a Defeasance, which cooperation may
include assigning the Note to a refinancing lender in consideration of receipt
of a new defeasance note and rights under the Defeasance Pledge Agreement.

(b) At the time of Defeasance, Borrower shall transfer and assign all of its
interest in the Property to a third party, unless the Loan is assumed by a
bankruptcy-remote entity satisfactory to Lender and the Rating Agencies to which
Borrower shall transfer all of the Defeasance Collateral (a “Defeasance
Borrower”) and such Defeasance Borrower shall have executed and delivered to
Lender an assumption agreement in form and substance reasonably satisfactory to
Lender, such Uniform Commercial Code financing statements as may be reasonably
requested by Lender and legal opinions of counsel reasonably acceptable to
Lender which are substantially equivalent to the opinions delivered to Lender on
the Closing Date, including new nonconsolidation opinions reasonably
satisfactory to Lender and satisfactory to the Rating Agencies; and Borrower and
the Defeasance Borrower shall have delivered such other documents, certificates
and legal opinions as Lender shall reasonably request, in which event Borrower
shall be completely released and relieved of all of its obligations under the
Loan Documents except those obligations which by their terms survive the
repayment of the Loan.

(c) Borrower must give Lender at least 30 days’ prior written notice of any
Defeasance under this Section 2.1, specifying the date on which the Defeasance
is expected to occur.

(d) Upon satisfaction of the requirements contained in this Section 2.1, Lender
will execute and deliver to Borrower such instruments, prepared by Borrower and
approved by Lender, as shall be necessary to release the Property from the Liens
of the Loan Documents.

 

26



--------------------------------------------------------------------------------

2.2. Assumption. The initial Borrower shall have the right to contemporaneously
Transfer all of the Collateral to a Qualified Successor Borrower that will
assume all of the obligations of Borrower hereunder (an “Assumption”), provided
no Event of Default or material monetary Default is then continuing or would
result therefrom and the following conditions are met to the reasonable
satisfaction of Lender:

(i) such Qualified Successor Borrower shall have executed and delivered to
Lender an assumption agreement, in form and substance reasonably acceptable to
Lender, evidencing its agreement to abide and be bound by the terms of the Loan
Documents;

(ii) such Qualified Successor Borrower shall execute and deliver such Uniform
Commercial Code financing statements as may be reasonably requested by Lender;

(iii) a Qualified Equityholder reasonably satisfactory to Lender in its sole
discretion shall provide a guaranty of the Indemnified Liabilities in form
satisfactory to Lender;

(iv) such Qualified Successor Borrower shall have delivered to Lender legal
opinions of counsel reasonably acceptable to Lender which are equivalent to the
opinions delivered to Lender on the Closing Date, including new nonconsolidation
opinions which are reasonably satisfactory to Lender and satisfactory to each of
the Rating Agencies; and Borrower and the Qualified Successor Borrower shall
have delivered such other documents, certificates and legal opinions as Lender
shall reasonably request;

(v) such Qualified Successor Borrower shall have delivered to Lender all
documents reasonably requested by it relating to the existence of such Qualified
Successor Borrower and the due authorization of the Qualified Successor Borrower
to assume the Loan and to execute and deliver the documents described in this
Section 2.2, each in form and substance reasonably satisfactory to Lender,
including, but not limited to, a certified copy of the applicable resolutions
from all appropriate persons, certified copies of the certificate of formation
and Operating Agreement (or the equivalent) of the Qualified Successor Borrower,
together with all amendments thereto, and certificates of good standing or
existence for the Qualified Successor Borrower issued as of a recent date by its
state of organization and each other state where such entity, by the nature of
its business, is required to qualify or register;

(vi) the Qualified Title Insurance Policy shall have been properly endorsed to
reflect the Transfer of the Property to the Qualified Successor Borrower;

(vii) Rating Confirmation shall have been received with respect to the legal
structure of the successor borrower, the documentation of the Assumption and the
related legal opinions; and

(viii) the Servicer shall have received upon request a nonrefundable assumption
fee in an amount equal to 0.50% of the then outstanding Loan Amount (provided,
however, that in connection with an Assumption by a Qualified Successor Borrower
that is controlled by, and at least 25% of the direct or indirect equity
interest in which is

 

27



--------------------------------------------------------------------------------

owned by, either BPC or Sponsor, the assumption fee shall be $150,000) and shall
have received payment of all reasonable out-of-pocket costs and expenses
incurred by Lender and Servicer, as applicable, in connection with such
assumption (including reasonable attorneys’ fees and costs, the cost of an
endorsement to the Qualified Title Insurance Policy reflecting the conveyance of
the Property to the Qualified Successor Borrower, lien search and credit
investigation expenses and rating agency fees and expenses).

ARTICLE III

ACCOUNTS

3.1. Cash Management Account.

(a) On or prior to the Closing Date, Borrower shall establish and thereafter
maintain with a depository institution satisfactory to Lender (the “Cash
Management Bank”) an account for the collection of income from the Property (the
“Cash Management Account”). As a condition precedent to the Closing Date,
Borrower shall cause the Cash Management Bank to execute and deliver a Cash
Management Agreement which provides, inter alia, that no party other than Lender
and Servicer shall have the right to withdraw and disburse funds from the Cash
Management Account. The fees and expenses of the Cash Management Bank shall be
paid by Borrower.

(b) Within five Business Days following the Closing Date, Borrower shall deliver
to each Tenant in the Property a written notice (a “Tenant Notice”) in the form
of Exhibit A instructing that (i) all payments under the Leases shall thereafter
be transmitted by them directly to, and deposited directly into, the Cash
Management Account and (ii) such instruction may not be rescinded unless and
until such Tenant receives from Borrower or Lender a copy of Lender’s written
consent to such rescission. Borrower shall send a copy of each such written
notice to Lender and shall redeliver such notices to each Tenant until such time
as such Tenant complies therewith. Borrower covenants to cause all cash Revenues
relating to the Property and all other money received by Borrower with respect
to the Property (other than tenant security deposits required to be held in
escrow accounts) to be deposited in the Cash Management Account by the end of
the first Business Day following Borrower’s or the Property Manager’s receipt
thereof; and Borrower shall be permitted to deposit in the Cash Management
Account such additional amounts as Borrower may elect.

(c) Lender shall have the right at any time, upon not less than 30 days’ prior
written notice to Borrower, to replace the Cash Management Bank with any
Eligible Institution at which Eligible Accounts may be maintained that will
promptly execute and deliver to Lender a Cash Management Agreement substantially
identical to the Cash Management Agreement executed at Closing; provided that
any replacement that is not with a Pre-Approved Cash Management Bank shall be
subject to Borrower’s prior consent, not to be unreasonably withheld,
conditioned or delayed.

3.2. Distributions from Cash Management Account.

(a) The Cash Management Agreement shall provide that the Cash Management Bank
shall remit to an account specified by Borrower, at the end of each Business

 

28



--------------------------------------------------------------------------------

Day, the amount, if any, by which amounts then contained in the Cash Management
Account exceed the Peg Balance; provided, however, that Servicer may terminate
such remittances during the continuance of an Event of Default upon notice to
the Cash Management Bank. Servicer may notify the Cash Management Bank at any
time of any change in the Peg Balance.

(b) On each Payment Date, provided no Event of Default has occurred and is
continuing, the Servicer shall transfer amounts from the Cash Management
Account, to the extent available therein, to make the following payments in the
following order of priority:

(i) to the Tax and Insurance Reserve Account, the amounts then required to be
deposited therein pursuant to Section 3.4;

(ii) to Lender, the amount of all scheduled or delinquent interest on the Loan
and all other amounts then due and payable under the Loan Documents (with any
amounts in respect of principal paid last);

(iii) to the Replacement Reserve Account, the amounts required to be deposited
therein pursuant to Section 3.6;

(iv) to the TI/LC Reserve Account, any amount required to be deposited therein
pursuant to Section 3.5; and

(v) all remaining amounts to such accounts as Borrower may direct.

(c) If by 11:00 a.m., New York City time, on any Payment Date during the amount
in the Cash Management Account shall be sufficient to make all of the payments
and deposits described in Section 3.2(b)(i) through (iv), Borrower shall be
deemed to have made such payments and deposits on such Payment Date unless
Lender is legally constrained from transferring such amount in accordance with
such Section by reason of any insolvency related to Borrower or any other event.

(d) If on any Payment Date the amount in the Cash Management Account shall be
insufficient to make all of the transfers described in Section 3.2(b)(i) through
(iv), Borrower shall deposit into the Cash Management Account on such Payment
Date the amount of such deficiency. If Borrower shall fail to make such deposit,
the same shall constitute an Event of Default and, in addition to all other
rights and remedies provided for under the Loan Documents, Lender may disburse
and apply the amounts in the Cash Management Account toward the components of
the Indebtedness (e.g., interest, principal and other amounts payable
hereunder), the Loan and the Notes in such sequence as Lender shall elect in its
sole discretion.

3.3 Intentionally Omitted.

3.4. Tax and Insurance Escrow Account.

(a) On or prior to the Closing Date, Borrower shall establish and thereafter
maintain with the Cash Management Bank an account for the purpose of reserving
amounts payable by Borrower in respect of Taxes and insurance premiums (the “Tax
and Insurance Escrow Account”).

 

29



--------------------------------------------------------------------------------

(b) On the Closing Date, the Tax and Insurance Escrow Account shall be funded in
an amount equal to the sum of (i) an amount sufficient to pay all Taxes by the
10th day prior to the date they come due, assuming subsequent monthly fundings
on Payment Dates of  1/12 of projected annual Taxes, plus (ii) an amount
sufficient to pay all insurance premiums by the 10th day prior to the date they
come due, assuming subsequent monthly fundings on Payment Dates of  1/12 of
projected insurance premiums.

(c) On each subsequent Payment Date, an additional deposit shall be made therein
in an amount equal to the sum of:

(A)  1/12 of the Taxes that Lender reasonably estimates, based on information
provided by Borrower, will be payable during the next ensuing 12 months, plus

(B)  1/12 of the insurance premiums that Lender reasonably estimates, based on
information provided by Borrower, will be payable during the next ensuing 12
months;

provided, however, that if at any time Lender reasonably determines that the
amount in the Tax and Insurance Escrow Account will not be sufficient to
accumulate (upon payment of subsequent monthly amounts in accordance with the
provisions hereof) the full amount of all installments of Taxes and insurance
premiums by the date on which such amounts come due, then Lender shall notify
Borrower of such determination and Borrower shall increase its monthly payments
to the Tax and Insurance Escrow Account by the amount that Lender reasonably
estimates is sufficient to achieve such accumulation.

(d) Borrower shall provide Lender with copies of all tax and insurance bills
relating to the Property promptly after Borrower’s receipt thereof. Lender will
apply amounts in the Tax and Insurance Escrow Account toward the purposes for
which such amounts are deposited therein. In connection with the making of any
payment from the Tax and Insurance Escrow Account, Lender may cause such payment
to be made according to any bill, statement or estimate procured from the
appropriate public office, without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof unless given written advance
notice by Borrower of such inaccuracy, invalidity or other contest.

3.5. TI/LC Reserve Account.

(a) On or prior to the Closing Date, Borrower shall establish and thereafter
maintain with the Cash Management Bank an account for the purpose of reserving
amounts in respect of Tenant Improvements and Leasing Commissions (the “TI/LC
Reserve Account”).

(b) On each Payment Date, there shall be deposited into the TI/LC Reserve
Account an amount equal to the Monthly TI/LC Amount; or, at Borrower’s election,
Borrower shall deliver to Lender a Qualified Letter of Credit or a Qualified
Guaranty that shall at all times be in an amount that is not less than the
amount that would be contained in the TI/LC Reserve Account had Borrower made
monthly deposits therein and subsequently withdrawn therefrom all amounts that
would have been permitted to be withdrawn therefrom pursuant to Section 3.5(c).
If Borrower satisfies its obligation under this Section 3.5(b) by providing a
letter of credit which

 

30



--------------------------------------------------------------------------------

at any time ceases to be a Qualified Letter of Credit, or by providing a
guaranty which at any time ceases to be a Qualified Guaranty, Borrower shall,
within 10 Business Days thereafter, either (x) deliver to Lender a Qualified
Letter of Credit or, if applicable, a Qualified Guaranty, in the amount required
under the first sentence of this Section 3.5(b) or (y) deposit into the TI/LC
Reserve Account the amount that would be contained therein had Borrower made
monthly deposits therein and subsequently withdrawn therefrom all amounts that
would have been permitted to be withdrawn therefrom pursuant to Section 3.5(c).

(c) If Borrower satisfies its obligation under Section 3.5(b) by making deposits
into the TI/LC Reserve Account, then, upon the request of Borrower at any time
that no Event of Default is continuing (but not more often than once per
calendar month), Lender shall cause disbursements to Borrower from the TI/LC
Reserve Account to reimburse Borrower for Leasing Commissions and Tenant
Improvement costs incurred by Borrower in connection with a new Lease (or Lease
extension) entered into in accordance herewith, or, at Borrower’s direction, to
directly pay such costs, provided that (1) Borrower shall deliver to Lender
invoices evidencing incurrence of the costs as to which such disbursements are
requested, and (2) Lender may condition the making of a requested disbursement
on (i) reasonable evidence establishing that the requested disbursement is in
respect of Leasing Commissions and Tenant Improvement costs incurred by Borrower
in connection with a new Lease (or Lease extension) entered into in accordance
herewith, and (ii) Borrower’s receipt of partial lien releases and waivers from
contractors, subcontractors and others with respect to amounts for which
Borrower has previously received disbursements under this Section 3.5(c).

(d) Whenever a Major Lease is terminated, whether by buy-out, cancellation,
default or otherwise, and Borrower receives any payment, fee or penalty in
respect of such termination (a “Termination Fee”), Borrower shall promptly cause
such Termination Fee to be deposited into the TI/LC Reserve Account (except that
if such Termination Fee exceeds 125% of the Leasing Commissions, Tenant
Improvement costs and other Capital Expenditures reasonably required to enter
into a replacement Lease in respect of the space covered by the terminated Lease
(or 100% of such amounts if they are set forth as a fixed dollar amount in
executed agreements), such excess shall instead be deposited into the Cash
Management Account). Provided no Event of Default has occurred and is
continuing, Lender shall disburse such Termination Fee to Borrower at the
written request of Borrower in respect of Leasing Commissions and Tenant
Improvement costs incurred by Borrower in connection with a replacement Lease
entered into in accordance with the terms hereof in respect of the space covered
by such terminated Lease and the remainder of such Termination Fee, if any,
shall be remitted to the Cash Management Account after the space covered by such
terminated Lease has been relet and the replacement Tenant is in occupancy and
has commenced paying rent under the replacement Lease.

3.6. Replacement Reserve Account.

(a) On or prior to the Closing Date, Borrower shall establish and thereafter
maintain with the Cash Management Bank an account for the purpose of reserving
amounts in respect of Capital Expenditures (the “Replacement Reserve Account”).

 

31



--------------------------------------------------------------------------------

(b) On each Payment Date, there shall be deposited into the Replacement Reserve
Account an amount equal to the Monthly Replacement Reserve Amount; or, at
Borrower’s election, Borrower shall deliver to Lender a Qualified Letter of
Credit or a Qualified Guaranty that shall at all times be in the amount that
would be contained in the Replacement Reserve Account had Borrower made monthly
deposits therein and subsequently withdrawn therefrom all amounts that would
have been permitted to be withdrawn therefrom pursuant to Section 3.6(c). If
Borrower satisfies its obligation under this Section 3.6(b) by providing a
letter of credit which at any time ceases to be a Qualified Letter of Credit, or
by providing a guaranty which at any time ceases to be a Qualified Guaranty,
Borrower shall, within 10 Business Days thereafter, either (x) deliver to Lender
a Qualified Letter of Credit or, if applicable, a Qualified Guaranty, in the
amount required under the first sentence of this Section 3.6(b) or (y) deposit
into the Replacement Reserve Account the amount that would be contained therein
had Borrower made monthly deposits therein and subsequently withdrawn therefrom
all amounts that would have been permitted to be withdrawn therefrom pursuant to
Section 3.6(c).

(c) If Borrower satisfies its obligation under Section 3.6(b) by making deposits
into the Replacement Reserve Account, then, upon the request of Borrower at any
time that no Event of Default is continuing (but not more often that once per
calendar month), Lender will cause disbursements to Borrower from the
Replacement Reserve Account to reimburse Borrower for Capital Expenditures, or,
at Borrower’s direction, to directly pay such costs; provided that (1) Borrower
shall deliver to Lender invoices evidencing incurrence of the costs as to which
such disbursements are requested, and (2) Lender may condition the making of a
requested disbursement on (i) reasonable evidence establishing that the
requested disbursement is in respect of a Capital Expenditure; and
(ii) Borrower’s receipt of partial lien releases and waivers from contractors,
subcontractors and others with respect to amounts for which Borrower has
previously received disbursements under this Section 3.6(c).

3.7. Intentionally Omitted.

3.8. Loss Proceeds Account.

(a) On or prior to the Closing Date, Borrower shall establish and thereafter
maintain with the Cash Management Bank an account for the purpose of depositing
any Loss Proceeds (the “Loss Proceeds Account”).

(b) Provided no Event of Default is continuing, funds in the Loss Proceeds
account shall be applied in accordance with Section 5.16.

3.9. Unfunded Obligations Account.

(a) On or prior to the Closing Date, Borrower shall establish and thereafter
maintain with the Cash Management Bank an account for the purpose of reserving
an amount in respect of Unfunded Obligations required to be funded by Borrower
(the “Unfunded Obligations Account”). The portion of the amount contained in the
Unfunded Obligations Account that relates to the Cleary Gottlieb lease is
referred to herein as the “Cleary Reserve”.

 

32



--------------------------------------------------------------------------------

(b) On the Closing Date, Borrower shall either (x) deposit into the Unfunded
Obligations Account, from the proceeds of the Loan, an amount equal to the
Unfunded Obligations Amount, or (y) deliver to Lender a Qualified Letter of
Credit in such amount. If Borrower satisfies its obligations under the preceding
sentence by making a deposit into the Unfunded Obligations Account, Borrower
shall have the right at any time, so long as no Event of Default is continuing,
to require Lender to return such deposit to Borrower in exchange for a Qualified
Letter of Credit in the amount so returned to Borrower. In addition, any amount
(or portion thereof) that would otherwise be required to be deposited into the
Unfunded Obligations Account may, at Borrower’s election, be provided instead in
the form of a guaranty satisfactory to Lender from Sponsor, provided that and
for so long as (x) Sponsor satisfies the Guaranty Eligibility Requirement, and
(y) Borrower delivers to Lender at the time of delivery of such guaranty
customary legal opinions including an opinion of counsel, in form and substance
reasonably satisfactory to Lender, to the effect that delivery of the guaranty
does not alter the conclusion reached in the Nonconsolidation Opinion (which
opinion may be included in the Nonconsolidation Opinion).

(c) Borrower shall perform the Unfunded Obligations in a diligent, workmanlike
manner and shall complete the same within the respective time periods set forth
in Schedule D. Upon the request of Borrower at any time that no Event of Default
is continuing (but not more often than once per calendar month), Lender shall
cause disbursements to Borrower from the Unfunded Obligations Account to
reimburse Borrower for reasonable costs and expenses incurred in the performance
of Unfunded Obligations or, at Borrower’s direction, to directly pay such costs
(or, if applicable, shall permit the reduction of the amount of the Qualified
Letter of Credit by the amount that would have been so disbursed), provided that

(i) Borrower shall deliver to Lender invoices evidencing that the costs for
which such disbursements are requested are due and payable;

(ii) Borrower shall deliver to Lender an Officer’s Certificate confirming that
all such costs have been previously paid by Borrower or will be paid from the
proceeds of the requested disbursement; and

(iii) Lender may condition the making of a requested disbursement on
(1) reasonable evidence establishing that Borrower has applied any amounts
previously received by it in accordance with this Section for the expenses to
which specific draws made hereunder relate, (2) a reasonably satisfactory site
inspection, and (3) receipt of lien releases and waivers from any contractors,
subcontractors and others with respect to such amounts.

(d) If Borrower satisfies its obligation under Section 3.9(b) by providing a
letter of credit which at any time ceases to be a Qualified Letter of Credit, or
by providing a guaranty which at any time ceases to be a Qualified Guaranty,
Borrower shall, within 10 Business Days thereafter, either (x) deliver to Lender
a Qualified Letter of Credit or, if applicable, a Qualified Guaranty, in the
amount required under such Section 3.9(b) or (y) deposit into the Unfunded
Obligations Account the amount that would be contained therein had Borrower
deposited the Unfunded Obligations Amount therein on the Closing Date and

 

33



--------------------------------------------------------------------------------

subsequently withdrawn therefrom all amounts that would have been permitted to
be withdrawn therefrom pursuant to Section 3.9(c).

3.10. Account Collateral.

(a) Borrower hereby grants a perfected first-priority security interest in favor
of Lender in and to the Account Collateral as security for the Indebtedness,
together with all rights of a secured party with respect thereto. Each
Collateral Account shall be an Eligible Account under the sole dominion and
control of Lender and shall be in the name of Borrower, as pledgor, and Lender,
as pledgee. Borrower shall have no right to make withdrawals from any of the
Collateral Accounts. Funds in the Collateral Accounts shall not be commingled
with any other monies at any time. Borrower shall execute any additional
documents that Lender in its reasonable discretion may require and shall provide
all other evidence reasonably requested by Lender to evidence or perfect its
first-priority security interest in the Account Collateral.

(b) The insufficiency of amounts contained in the Collateral Accounts shall not
relieve Borrower from its obligation to fulfill all covenants contained in the
Loan Documents.

(c) During the continuance of an Event of Default, Lender may, in its sole
discretion, apply funds in the Collateral Accounts either toward the components
of the Indebtedness (e.g., interest, principal and other amounts payable
hereunder), the Loan and the Notes in such sequence as Lender shall elect in its
sole discretion or toward the payment of Operating Expenses and Capital
Expenditures.

3.11. Permitted Investments. Funds in the Collateral Account shall be invested
only in Permitted Investments, at the discretion of (x) with respect to the Tax
and Insurance Reserve Account, Lender, and (y) with respect to the other
Collateral Accounts, Borrower. All income and gains from the investment of funds
in the Collateral Accounts other than the Tax and Insurance Reserve Account
shall be retained in the Collateral Accounts from which they were derived.
Unless otherwise required by applicable law, all income and gains from the
investment of funds in the Tax and Insurance Reserve Account shall be for the
account of Lender in consideration of its administration of such Collateral
Account, and Lender shall have the right at any time to cause the Cash
Management Bank to remit such amounts to Lender. After the Loan and all other
Indebtedness have been paid in full, the Collateral Accounts shall be closed and
the balances therein, if any, shall be paid to Borrower.

3.12. Bankruptcy. Borrower and Lender hereby acknowledge and agree that upon the
filing of a bankruptcy petition by or against Borrower under the Bankruptcy
Code, the Account Collateral and the Revenues (whether then already in the
Collateral Accounts, or then due or becoming due thereafter) shall be deemed not
to be property of Borrower’s bankruptcy estate within the meaning of Section 541
of the Bankruptcy Code. In the event, however, that a court of competent
jurisdiction determines that, notwithstanding the foregoing characterization of
the Account Collateral and the Revenues by Borrower and Lender, the Account
Collateral and/or the Revenues do constitute property of Borrower’s bankruptcy
estate, then Borrower and Lender hereby further acknowledge and agree that all
such Revenues, whether due and payable before or after the filing of the
petition, are and shall be cash collateral of Lender. Borrower

 

34



--------------------------------------------------------------------------------

acknowledges that Lender does not consent to Borrower’s use of such cash
collateral and that, in the event Lender elects (in its sole discretion) to give
such consent, such consent shall only be effective if given in writing signed by
Lender. Except as provided in the immediately preceding sentence, Borrower shall
not have the right to use or apply or require the use or application of such
cash collateral (i) unless Borrower shall have received a court order
authorizing the use of the same, and (ii) Borrower shall have provided such
adequate protection to Lender as shall be required by the bankruptcy court in
accordance with the Bankruptcy Code.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Borrower hereby represents and warrants to Lender that, as of the Closing Date,
except as set forth in the Exception Report:

4.1. Organization.

(a) Borrower is a limited liability company, validly existing and in good
standing under the laws of the State of Delaware, and is in good standing as a
foreign limited liability company in each other jurisdiction where ownership of
its properties or the conduct of its business requires it to be so, and Borrower
has all power and authority under such laws and its organizational documents and
all material governmental licenses, authorizations, consents and approvals
required to carry on its business as now conducted.

(b) Borrower has no subsidiaries and does not own any equity interest in any
other Person.

4.2. Authorization. Borrower has the power and authority to enter into this
Agreement and the other Loan Documents, to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated by the Loan Documents
and has by proper action duly authorized the execution and delivery of the Loan
Documents.

4.3. No Conflicts. Neither the execution and delivery of the Loan Documents, nor
the consummation of the transactions contemplated therein, nor performance of
and compliance with the terms and provisions thereof will (i) violate or
conflict with any provision of its operating agreement, certificate of formation
or other governance document, (ii) violate any law, regulation (including
Regulation U, Regulation X or Regulation T), order, writ, judgment, injunction,
decree or permit applicable to it, (iii) violate or conflict with contractual
provisions of, or cause an event of default under, any indenture, loan
agreement, mortgage, contract or other Material Agreement to which Borrower or
Sponsor is a party or by which Borrower or Sponsor may be bound, or (iv) result
in or require the creation of any lien, security interest or other charge or
encumbrance upon or with respect to Borrower’s properties in favor of any party
other than Lender.

4.4. Consents. No consent, approval, authorization or order of, or qualification
with, any court or Governmental Authority is required in connection with the
execution, delivery or performance by Borrower of this Agreement or the other
Loan Documents, except for any of the foregoing which have already been
obtained.

 

35



--------------------------------------------------------------------------------

4.5. Enforceable Obligations. This Agreement and the other Loan Documents have
been duly executed and delivered by Borrower and constitute Borrower’s legal,
valid and binding obligations, enforceable in accordance with their respective
terms, subject to bankruptcy, insolvency and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles. The Loan Documents are not subject to any right of rescission,
set-off, counterclaim or defense by Borrower, including the defense of usury,
nor would the operation of any of the terms of the Loan Documents, or the
exercise of any right thereunder, render the Loan Documents unenforceable.

4.6. No Default. No Default or Event of Default will exist immediately following
the making of the Loan.

4.7. Payment of Taxes. Borrower has filed, or caused to be filed, all tax
returns (federal, state, local and foreign) required to be filed and paid all
amounts of taxes due (including interest and penalties) and has paid all other
taxes, fees, assessments and other governmental charges (including mortgage
recording taxes, documentary stamp taxes and intangible taxes) owing by it
necessary to preserve the Liens in favor of Lender, except for taxes which are
not yet delinquent.

4.8. Compliance with Law. Borrower, the Property and the use thereof comply in
all material respects with all applicable Insurance Requirements and Legal
Requirements, including building and zoning ordinances and codes. The Property
conforms to current zoning requirements and is neither an illegal nor a legal
nonconforming use. Borrower is not in default or violation of any order, writ,
injunction, decree or demand of any Governmental Authority the violation of
which could adversely affect the Property or the condition (financial or
otherwise) or business of Borrower. There has not been committed by or on behalf
of Borrower or, to the best of Borrower’s knowledge, any other person in
occupancy of or involved with the operation or use of the Property, any act or
omission affording the federal government or any state or local government the
right of forfeiture as against the Property or any portion thereof or any monies
paid in performance of its obligations under any of the Loan Documents. Borrower
has not purchased any portion of the Property with proceeds of any illegal
activity.

4.9. ERISA. Neither Borrower nor any ERISA Affiliate of Borrower has incurred
any liability under Title IV or Section 302 of ERISA or Section 412 of the Code
or maintains or contributes to, or is or has been required to maintain or
contribute to, any employee benefit plan subject to Title IV or Section 302 of
ERISA or Section 412 of the Code. The consummation of the transactions
contemplated hereby will not constitute or result in any transaction prohibited
by Section 406 of ERISA or Section 4975 of the Code.

4.10. Government Regulation. Borrower is not an “investment company” registered
or required to be registered under the Investment Company Act of 1940, as
amended.

4.11. No Bankruptcy Filing. Borrower is not contemplating either the filing of a
petition by it under any state or federal bankruptcy or insolvency laws or the
liquidation of all or a major portion of its assets or property. Borrower does
not have knowledge of any Person contemplating the filing of any such petition
against it.

 

36



--------------------------------------------------------------------------------

4.12. Other Debt. Borrower does not have outstanding any Debt other than
Permitted Debt.

4.13. Litigation. There are no actions, suits or proceedings at law or in equity
by or before any Governmental Authority or other agency now pending, and to the
best of Borrower’s knowledge there are no such actions, suits or proceedings
threatened against or affecting Borrower or the Property, which actions, suits
or proceedings, alone or in the aggregate, if determined against it or the
Property, could result in a Material Adverse Effect (and all such actions, suits
and proceedings, regardless of materiality, are listed in the Exception Report).

4.14. Leases; Material Agreements.

(a) The rent rolls attached hereto as Schedule E (the “Rent Rolls”) are true and
correct as of the date of this Agreement. Except as indicated on the Rent Rolls
and the estoppel letters delivered by Tenants to Lender in connection with the
Closing, (i) no Tenant has any extension, renewal or termination options,
(ii) no security deposits are being held by Borrower, (iii) all work to be
performed by the landlord under the Leases has been substantially performed, all
contributions to be made by the landlord to the Tenants thereunder have been
made and all other conditions to each such Tenant’s obligations thereunder have
been satisfied, and (iv) no Tenant or other party has any option, right of first
refusal or similar preferential right to purchase or lease all or any portion of
the Property or to require Borrower to perform or finance Tenant Improvements or
Material Alterations.

(b) Borrower has delivered to Lender true and complete copies of all Leases. No
person has any possessory interest in the Property or right to occupy the same
except under and pursuant to the provisions of the Leases.

(c) No fixed rent has been paid more than 30 days in advance of its due date and
no payments of rent are more than 30 days delinquent.

(d) There are no Material Agreements except as described in Schedule F. Borrower
has made available to Lender true and complete copies of all Material
Agreements. Each Material Agreement has been entered into at arm’s length in the
ordinary course of business by or on behalf of Borrower.

(e) The Leases and the Material Agreements are in full force and effect and
there are no defaults thereunder by Borrower or, to Borrower’s best knowledge,
any other party thereto. Borrower is not in default in any respect which would
have a Material Adverse Effect in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in any Permitted
Encumbrance or any other agreement or instrument to which it is a party or by
which it or the Property is bound.

4.15. Full and Accurate Disclosure. To Borrower’s knowledge, no statement of
fact heretofore delivered by Borrower to Lender in writing in respect of the
Property or the Borrower contains any untrue statement of a material fact or
omits to state any material fact necessary to make statements contained therein
not misleading unless subsequently corrected.

 

37



--------------------------------------------------------------------------------

There is no fact presently actually known to Borrower which has not been
disclosed in writing to Lender which is reasonably likely to result in a
Material Adverse Effect.

4.16. Financial Condition. All financial data concerning Borrower and the
Property heretofore provided to Lender fairly presents in accordance with GAAP
the financial position of Borrower in all material respects, as of the date on
which it is made, and does not omit to state any material fact necessary to make
statements contained herein or therein not misleading. Since the delivery of
such data, except as otherwise disclosed in writing to Lender, there have
occurred no changes or circumstances which have had or are reasonably likely to
result in a Material Adverse Effect.

4.17. Single-Purpose Requirements. Borrower is now, and has always been since
its formation, a Single-Purpose Entity.

4.18. Location of Chief Executive Offices. The location of Borrower’s principal
place of business and chief executive office is the address listed in
Section 9.4.

4.19. Not Foreign Person. Borrower is not a “foreign person” within the meaning
of Section 1445(f)(3) of the Code.

4.20. Labor Matters. Borrower is not a party to any collective bargaining
agreements.

4.21. Title. Borrower owns good, marketable and indefeasible title to the
Property in fee (except that with respect to the space occupied by the National
Association of Securities Dealers, Borrower has a good, marketable and
indefeasible leasehold and reversionary interest) and good title to the related
personal property, in each case free and clear of all Liens whatsoever except
the Permitted Encumbrances. The Mortgage, when properly recorded in the
appropriate records, together with the Assignment of Rents and Leases and any
Uniform Commercial Code financing statements required to be filed in connection
therewith, will create (i) valid, perfected first priority liens on the Property
or the leasehold interests therein, as the case may be, subject only to
Permitted Encumbrances, and (ii) perfected security interests in and to, and
perfected collateral assignments of, all personalty (including the Leases), all
in accordance with the terms thereof, in each case subject only to any
applicable Permitted Encumbrances. The Permitted Encumbrances do not and will
not materially adversely affect or interfere with the value, or current use or
operation, of the Property, or the security intended to be provided by the
Mortgage or Borrower’s ability to repay the Indebtedness in accordance with the
terms of the Loan Documents. The Assignment of Rents and Leases, when properly
recorded in the appropriate records, create a valid first priority assignment
of, or a valid first priority security interest in, certain rights under the
related Leases, subject only to licenses granted therein to Borrower to exercise
certain rights and to perform certain obligations of the lessor under such
Leases, including the right to operate the related Property. No Person other
than Borrower owns any interest in any payments due under such Leases that is
superior to or of equal priority with Lender’s interest therein.

4.22. No Encroachments. Except as shown on the applicable Qualified Survey, all
of the improvements on the Property lie wholly within the boundaries and
building restriction

 

38



--------------------------------------------------------------------------------

lines of the Property, and no improvements on adjoining property encroach upon
the Property, and no easements or other encumbrances upon the Property encroach
upon any of the improvements, so as, in either case, to adversely affect the
value or marketability of the Property, except those which are insured against
by a Qualified Title Insurance Policy.

4.23. Physical Condition.

(a) Except for matters set forth in the Engineering Reports, the Property
(including sidewalks, storm drainage system, roof, plumbing system, HVAC system,
fire protection system, electrical system, equipment, elevators, exterior
sidings and doors, irrigation system and all structural components) is in good
condition, order and repair in all respects material to its use, operation or
value.

(b) Borrower is not aware of any material structural or other material defect or
damages in the Property, whether latent or otherwise.

(c) Borrower has not received and is not aware of any other party’s receipt of
notice from any insurance company or bonding company of any defects or
inadequacies in the Property which would, alone or in the aggregate, adversely
affect in any material respect the insurability of the same or cause the
imposition of extraordinary premiums or charges thereon or of any termination or
threatened termination of any policy of insurance or bond.

4.24. Solvency. On the Closing Date, the fair salable value of Borrower’s assets
exceeds and will, immediately following the making of the Loan and the use and
disbursement of the proceeds thereof, exceed Borrower’s aggregate liabilities
(including subordinated, unliquidated, disputed and Contingent Obligations). The
fair salable value of Borrower’s aggregate assets is and will, immediately
following the making of the Loan and the use and disbursement of the proceeds
thereof, be greater than Borrower’s probable aggregate liabilities (including
the maximum amount of its contingent liabilities on its debts as such debts
become absolute and matured). Borrower’s aggregate assets do not and,
immediately following the making of the Loan and the use and disbursement of the
proceeds thereof will not, constitute unreasonably small capital to carry out
its business as conducted or as proposed to be conducted. Borrower does not
intend to, and does not believe that it will, incur debts and liabilities
(including Contingent Obligations and other commitments) beyond its ability to
pay such debts as they mature (taking into account the timing and amounts to be
payable on or in respect of obligations of Borrower).

4.25. Management. Except for any Approved Management Agreement, no property
management agreements are in effect with respect to the Property.

4.26. Condemnation. No Condemnation has been commenced or, to Borrower’s actual
knowledge, is contemplated with respect to all or any material portion of the
Property or for the relocation of roadways providing access to the Property.

4.27. Utilities and Public Access. The following statements are accurate in all
material respects:

 

39



--------------------------------------------------------------------------------

(i) The Property has adequate rights of access to dedicated public ways (and
makes no material use of any means of access or egress that is not pursuant to
such dedicated public ways or recorded, irrevocable rights-of-way or easements)
and is served by water, electric, sewer, sanitary sewer and storm drain
facilities.

(ii) All public utilities necessary to the continued use and enjoyment of the
Property as presently used and enjoyed are located in the public right-of-way
abutting the premises or in areas (“Easement Areas”) that are the subject of
recorded irrevocable easement agreements which benefit the Property and which
are listed in Schedule A of the applicable Qualified Title Insurance Policy so
as to be included in the coverage thereof.

(iii) All such utilities are connected so as to serve the Property without
passing over other property other than Easement Areas.

(iv) All roads necessary for the full utilization of the Property for its
current purpose have been completed and are either part of the Property (by way
of deed, easement or ground lease) or dedicated to public use and accepted by
all Governmental Authorities.

4.28. Environmental Matters. Except as disclosed in the Environmental Reports:

(i) The Property is in compliance in all material respects with all
Environmental Laws applicable to the Property (which compliance includes, but is
not limited to, the possession of, and compliance with, all environmental,
health and safety permits, approvals, licenses, registrations and other
governmental authorizations required in connection with the ownership and
operation of the Property under all Environmental Laws).

(ii) There is no Environmental Claim pending or, to the actual knowledge of
Borrower, threatened, with respect to the Property.

(iii) There have not been and are no past, present or threatened Releases of any
Hazardous Substance from or at the Property that are reasonably likely to form
the basis of any Environmental Claim, and, to Borrower’s knowledge, there is no
threat of any Release of any Hazardous Substance migrating to the Property.

(iv) Without limiting the generality of the foregoing, there is not present at,
on, in or under the Property, any Hazardous Substances, PCB-containing
equipment, asbestos or asbestos containing materials, underground storage tanks
or surface impoundments for any Hazardous Substance, lead in drinking water
(except in concentrations that comply with all Environmental Laws), or
lead-based paint.

(v) No Liens are presently recorded with the appropriate land records under or
pursuant to any Environmental Law with respect to the Property and, to
Borrower’s best knowledge, no Governmental Authority has been taking any action
to subject the Property to Liens under any Environmental Law.

 

40



--------------------------------------------------------------------------------

(vi) Borrower has not received written notice of any judicial proceeding or
governmental or administrative action pending or threatened, under any
Environmental Law to which the Borrower is named as a party, nor are there any
consent decrees or other decrees, consent orders, administrative orders or other
orders, or other administrative or judicial requirements outstanding under any
Environmental law with respect to the Borrower or, to Borrower’s knowledge, the
Property.

(vii) The Borrower has not contractually assumed any liability of any Person
under any Environmental Law.

4.29. Assessments. There are no pending or, to Borrower’s knowledge, proposed
special or other assessments for public improvements or otherwise affecting the
Property, nor are there any contemplated improvements to the Property that may
result in such special or other assessments. No extension of time for assessment
or payment by Borrower of any federal, state or local tax is in effect.

4.30. No Joint Assessment. Borrower has not suffered, permitted or initiated the
joint assessment of the Property (i) with any other real property constituting a
separate tax lot, or (ii) with any personal property, or any other procedure
whereby the lien of any Taxes which may be levied against such other real
property or personal property shall be assessed or levied or charged to the
Property as a single Lien.

4.31. Separate Lots. No portion of the Property is part of a tax lot that also
includes any real property that is not Collateral.

4.32. Permits; Certificate of Occupancy. Borrower has obtained all Permits
necessary for the use and operation of the Property. The uses being made of the
Property are in conformity in all material respects with the certificate of
occupancy and/or Permits for the Property and any other restrictions, covenants
or conditions affecting the Property.

4.33. Flood Zone. None of the Improvements on the Property is located in an area
identified by the Federal Emergency Management Agency or the Federal Insurance
Administration as having special flood hazards (Zone A), and, to the extent that
any portion of the Property is located in an area identified by the Federal
Emergency Management Agency as a “100 year flood plain,” the Property is covered
by flood insurance meeting the requirements set forth in Section 5.15(a)(ii).

4.34. Security Deposits. Borrower is in compliance in all material respects with
all Legal Requirements relating to security deposits.

4.35. Intentionally Omitted.

4.36. Acquisition Documents. Borrower has delivered to Lender true and complete
copies of all material agreements and instruments under which Borrower or any of
its Affiliates have remaining rights or obligations in respect of Borrower’s
acquisition of the Property.

 

41



--------------------------------------------------------------------------------

4.36. Insurance. Borrower has obtained insurance policies reflecting the
insurance coverages, amounts and other requirements set forth in this Agreement.
All premiums on such insurance policies required to be paid as of the date
hereof have been paid for the current policy period. No Person, including
Borrower, has done, by act or omission, anything which would impair the coverage
of any such policy.

4.37. Use of Proceeds. None of the proceeds of the Loan will be used for the
purpose of purchasing or carrying any “margin stock” as defined in Regulation U,
Regulation X or Regulation T or for the purpose of reducing or retiring any
Indebtedness which was originally incurred to purchase or carry “margin stock”
or for any other purpose which might constitute this transaction a “purpose
credit” within the meaning of Regulation U or Regulation X. As of the Closing
Date, Borrower does not own any “margin stock.”

4.38. IDA Lease. The following statements are true and correct:

(i) a true and complete copy of the IDA Lease has been delivered to Lender;

(ii) the IDA Lease or a memorandum thereof has been duly recorded;

(iii) the IDA Lease permits Borrower’s interest thereunder to be encumbered by
the Mortgage;

(iv) the IDA Lease is assignable (subject to all existing tenancies and
subtenancies) by a holder of a mortgage encumbering the lessee’s interest
therein upon a foreclosure of mortgage without the consent of the lessor
thereunder;

(v) the IDA Lease does not restrict the use of the Property by Borrower, its
successors or assigns in a manner that would adversely affect in a material
respect the security provided to Lender by the Mortgage;

(vi) upon the expiration or other termination of the IDA Lease, fee title in the
premises covered thereby shall revert to Borrower; and

(vii) the IDA Lease is in full force and effect and no default has occurred
thereunder nor, to the best of the Borrower’s knowledge after due inquiry and
investigation, is there any existing condition which, but for the passage of
time or the giving of notice or both, would result in a default under the terms
of the IDA Lease.

4.39 Embargoed Person. (a) None of the funds or other assets of any of Borrower
or Sponsor constitute property of, or are beneficially owned, directly or
indirectly, by any person, entity or government subject to trade restrictions
under federal law, including, without limitation, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq. , and any executive orders or regulations promulgated
thereunder, with the result that (i) the investment in any of Borrower or
Sponsor, as applicable (whether directly or indirectly), is prohibited by law or
(ii) the Loan is in violation of law (any such person, entity or government, an
“Embargoed Person”); (b) no Embargoed Person has any interest of any nature
whatsoever in any of Borrower or Sponsor, as applicable (whether directly or
indirectly), with the result that (i) the investment in any of

 

42



--------------------------------------------------------------------------------

Borrower or Sponsor, as applicable (whether directly or indirectly) is
prohibited by law or (ii) the Loan is in violation of law and (c) none of the
funds of any of Borrower or Sponsor, as applicable, have been derived from any
unlawful activity with the result that (i) the investment in any of Borrower or
Sponsor, as applicable (whether directly or indirectly) is prohibited by law or
(ii) the Loan is in violation of law. Notwithstanding Section 4.41 to the
contrary, the representations and warranties contained in this Section 4.39
shall survive in perpetuity.

4.40 Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws. Borrower, and to the best of Borrower’s knowledge (a) each
Person owning an interest in any of Borrower or Sponsor (other than public
shareholders), (b) Sponsor, (c) each Property manager (including each Approved
Property Manager) and (d) each Tenant at the Property: (i) is not currently
identified on the OFAC List and (ii) is not a Person with whom a citizen of the
United States is prohibited to engage in transactions by any trade embargo,
economic sanction, or other prohibition of any Legal Requirement. Borrower has
implemented procedures, and will consistently apply those procedures throughout
the term of the Loan, to ensure the foregoing representations and warranties
remain true and correct during the term of the Loan.

4.41. Survival. Borrower agrees that all of the representations and warranties
of Borrower set forth in this Agreement and in the other Loan Documents shall
survive for so long as any portion of the Indebtedness is outstanding. All
representations, warranties, covenants and agreements made by Borrower in this
Agreement or in the other Loan Documents shall be deemed to have been relied
upon by Lender notwithstanding any investigation heretofore or hereafter made by
Lender or on its behalf. On the date of any Securitization, on not less than
three days’ prior written notice, Borrower shall deliver to Lender a
certification (x) confirming that all of the representations and warranties
contained herein are true and correct as of the date of the Securitization, or
(y) otherwise specifying any changes in or qualifications to such
representations and warranties as of such date as may be necessary to make such
representations and warranties consistent with the facts as they exist on such
date. Borrower shall have no further obligation to update any representation or
warranty nor shall any representation or warranty be deemed to have been made on
any date other than the Closing Date or as of the date of any Securitization,
other than any affirmative disclosure obligation contained herein.

ARTICLE V

AFFIRMATIVE COVENANTS

5.1. Existence. Borrower shall do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its existence as a limited
liability company and all rights, licenses, Permits, franchises and other
agreements necessary for the continued use and operation of its business.
Borrower shall deliver to Lender a copy of each amendment or other modification
to any of its organizational documents promptly after the execution thereof.

5.2. Maintenance of Property; Compliance with Legal Requirements. Borrower will
keep the Property in good working order and repair, reasonable wear and tear
excepted. Subject to Section 6.13, Borrower shall from time to time make, or
cause to be made, all reasonably necessary and desirable repairs, renewals,
replacements, betterments and

 

43



--------------------------------------------------------------------------------

improvements thereto. Borrower shall comply with, and shall cause the Property
to be operated, maintained, repaired and improved in compliance in all material
respects with, all Legal Requirements and Insurance Requirements.

5.3. Impositions and Other Claims. Borrower shall pay and discharge all taxes,
assessments and governmental charges levied upon it, its income and its assets
as and when such taxes, assessments and charges are due and payable, as well as
all lawful claims for labor, materials and supplies or otherwise, subject to any
rights to contest contained in the definition of Permitted Encumbrances.
Borrower shall file all federal, state and local tax returns and other reports
that it is required by law to file. In the event of the enactment after this
date of any law or regulation applicable to Lender, any Note, the Property or
the Mortgage deducting from the value of property for the purpose of taxation
any lien or security interest thereon, or imposing upon Lender the payment of
the whole or any portion of the taxes or assessments or charges or liens herein
required to be paid by Borrower, or changing in any way the laws or regulations
relating to the taxation of mortgages or security agreements or debts secured by
mortgages or security agreements or the interest of the mortgagee or secured
party in the property covered thereby, or the manner of collection of such
taxes, so as to affect the Mortgage, the Indebtedness or Lender, then Borrower,
upon demand by Lender, shall pay such taxes, assessments, charges or liens, or
reimburse Lender for any amounts paid by Lender; provided that if in the opinion
of Lender’s counsel it might be unlawful to require Borrower to make such
payment or the making of such payment might result in the imposition of interest
beyond the maximum amount permitted by applicable Law, Lender may elect to
declare all of the Indebtedness to be due and payable 120 days from the giving
of written notice by Lender to Borrower.

5.4. Access to Property. Borrower shall permit agents, representatives and
employees of Lender and the Servicer to inspect the Property or any portion
thereof, and/or the books and records of Borrower, at such reasonable times as
may be requested by Lender upon reasonable advance notice.

5.5. Notices of Material Events. Borrower shall promptly advise Lender of
(i) any change in Borrower’s condition, financial or otherwise, which is
reasonably likely to have a Material Adverse Effect, or (ii) the occurrence to
the best of Borrower’s knowledge of any Default or Event of Default, or
(iii) the termination or cancellation of any Major Lease, or (iv) the
termination or cancellation of terrorism or other insurance required by this
Agreement.

5.6. Litigation. Borrower shall give prompt written notice to Lender of any
litigation or governmental proceedings pending or threatened in writing against
Borrower which is reasonably likely to have a Material Adverse Effect.

5.7. Cooperate in Legal Proceedings. Except with respect to any claim by
Borrower against Lender, Borrower shall cooperate fully with Lender with respect
to any proceedings before any Governmental Authority which may in any way affect
the rights of Lender hereunder or under any of the Loan Documents and, in
connection therewith, Lender may, at its election, participate or designate a
representative to participate in any such proceedings.

 

44



--------------------------------------------------------------------------------

5.8. Leases.

(a) Borrower shall furnish Lender with executed copies of all Leases. Borrower
hereby covenants and agrees that all new Leases and renewals or amendments of
Leases shall be entered into on an arms-length basis with Tenants whose identity
and creditworthiness is appropriate for tenancy in a class A office building,
shall provide for rental rates and other economic terms which, taken as a whole,
are at least equivalent to then-existing market rates, based on the applicable
market, and shall contain terms and conditions that are Commercially Reasonable
(in each case, unless Lender consents to such Lease in its sole discretion). In
connection with and as a condition to any new Major Lease and any renewal or
amendment of any Major Lease, Borrower shall deliver to Lender an Officer’s
Certificate certifying that same complies with the preceding sentence. All new
Leases shall provide that they are subject and subordinate to any current or
future mortgage financing on the Property and that the Tenant agrees to attorn
to any foreclosing mortgagee at such mortgagee’s request, provided such
mortgagee agrees not to disturb such Tenant’s tenancy except in accordance with
its Lease. Contemporaneously with the execution of each new Major Lease,
Borrower shall deliver to Lender an Officer’s Certificate confirming that such
Major Lease is in compliance with this Section 5.8(a).

(b) Any Lease containing an option or preferential right to purchase any portion
of the Property, and any Lease with an affiliate of Borrower as Tenant, shall be
subject to the prior written approval of Lender. In addition, upon the
occurrence and during the continuance of an Event of Default, all new Major
Leases, and all terminations, renewals and amendments of Major Leases, and any
surrender of rights under any Major Lease, shall be subject to the prior written
approval of Lender. Except during the continuance of an Event of Default, each
request for approval of a Major Lease which is submitted to Lender in an
envelope marked “URGENT – LENDER’S ATTENTION REQUIRED WITHIN 15 BUSINESS DAYS”,
together with a copy of the proposed lease, a summary of the economic terms
thereof and any termination options contained therein, and copies of all written
materials obtained by Borrower in connection with its evaluation of the
creditworthiness of the proposed Tenant or, with respect to a proposed
termination, a description of the reason therefor, shall be deemed approved if
Lender shall not have notified the Borrower in writing of its disapproval and
the reasons therefor within 15 Business Days after Lender’s receipt of such
submission. Borrower may also request, pursuant to the procedure described in
the preceding sentence, Lender’s approval of the rent and other amounts payable
under a proposed Major Lease and the identity of the proposed Tenant even if the
form of the proposed Major Lease is not yet available for Lender’s review,
provided that the approval or deemed approval of such items shall not constitute
Lender’s approval of such Major Lease, and when the proposed Major Lease becomes
available Borrower shall be required to submit it for Lender’s approval in
accordance with the procedure described in the preceding sentence. If Lender
shall have previously consented or been deemed to have consented to the rent and
other amounts payable under such proposed Major Lease and the identity of the
proposed Tenant, Lender’s approval of such proposed Major Lease shall not be
withheld unless the terms of such proposed Major Lease, taken as a whole, are
not Commercially Reasonable.

(c) Borrower shall (i) deliver to each new Tenant a Tenant Notice upon execution
of such Tenant’s Lease, and promptly thereafter deliver to Lender a copy thereof
and

 

45



--------------------------------------------------------------------------------

evidence of such Tenant’s receipt thereof; (ii) observe and perform all the
material obligations imposed upon the lessor under the Leases; (iii) enforce all
of the material terms, covenants and conditions contained in the Leases on the
part of the lessee thereunder to be observed or performed, short of termination
thereof, provided that Borrower may terminate any Lease following a material
default thereunder by the respective Tenant; (iv) not seek to collect any of the
rents thereunder more than one month in advance; (v) not execute any assignment
of lessor’s interest in the Leases or associated rents other than the Assignment
of Rents and Leases; and (vi) not cancel or terminate any guarantee of any of
the Major Leases without the prior written consent of Lender.

(d) Security deposits of Tenants under all Leases, whether held in cash or any
other form, shall not be commingled with any other funds of Borrower and, if
cash, shall be deposited by Borrower at such commercial or savings bank or banks
as may be reasonably satisfactory to Lender and pledged to Lender. Any bond or
other instrument which Borrower is permitted to hold in lieu of cash security
deposits under any applicable Legal Requirements shall be maintained in full
force and effect unless replaced by cash deposits as described above, shall be
issued by an institution reasonably satisfactory to Lender, shall (if not
prohibited by any Legal Requirements) name Lender as payee or mortgagee
thereunder (or at Lender’s option, be fully assignable to Lender) or may name
Borrower as payee thereunder so long as such bond or other instrument is pledged
to Lender as security for the Indebtedness and shall, in all respects, comply
with any applicable Legal Requirements and otherwise be reasonably satisfactory
to Lender. Borrower shall, upon Lender’s request, provide Lender with evidence
reasonably satisfactory to Lender of Borrower’s compliance with the foregoing.
During the continuance of any Event of Default, Borrower shall, upon Lender’s
request, deposit with Lender in an Eligible Account pledged to and under the
sole dominion and control of Lender an amount equal to the aggregate security
deposits of the Tenants (and any interest theretofore earned on such security
deposits and actually received by Borrower) which Borrower received in cash and
had not returned to the applicable Tenants or applied in accordance with the
terms of the applicable Lease, and Lender shall hold such security deposits in a
segregated account and apply or return such security deposits in accordance with
the applicable Leases.

5.9. Plan Assets, etc. Borrower will do, or cause to be done, all things
necessary to ensure that it will not be deemed to hold Plan Assets at any time.

5.10. Further Assurances. Borrower shall, at Borrower’s sole cost and expense,
from time to time as reasonably requested by Lender, execute, acknowledge,
record, register, file and/or deliver to Lender such other instruments,
agreements, certificates and documents (including Uniform Commercial Code
financing statements and amended or replacement mortgages) as Lender may
reasonably request to evidence, confirm, perfect and maintain the Liens securing
or intended to secure the obligations of Borrower under the Loan Documents or to
facilitate a replacement of the Cash Management Bank pursuant to Section 3.1(c)
or a bifurcation of the Notes pursuant to Sections 1.1(c) and/or 9.7(a), in each
case if requested by Lender, and do and execute all such further lawful and
reasonable acts, conveyances and assurances for the better and more effective
carrying out of the intents and purposes of this Agreement and the other Loan
Documents as Lender shall reasonably request from time to time. Borrower hereby
authorizes and appoints Lender as its attorney-in-fact to execute, acknowledge,
record, register and/or file such instruments, agreements, certificates and
documents, and to do

 

46



--------------------------------------------------------------------------------

and execute such acts, conveyances and assurances, should Borrower fail to do so
itself in violation of this Agreement following written request from Lender, in
each case without the signature of Borrower. The foregoing grant of authority is
a power of attorney coupled with an interest and such appointment shall be
irrevocable for the term of this Agreement. Borrower hereby ratifies all actions
that such attorney shall lawfully take or cause to be taken in accordance with
this Section 5.10. Lender shall provide Borrower with copies of any instruments
executed by Lender in accordance with this Section 5.10.

5.11. Management of Collateral.

(a) The Property shall be managed at all times by an Approved Property Manager
pursuant to an Approved Management Agreement. Pursuant to the Subordination of
Property Management Agreement or Agreements, each Approved Property Manager
shall agree that its Approved Management Agreement, and all fees thereunder
(including any incentive fees), are subject and subordinate to the Indebtedness
in accordance with the Subordination of Property Management Agreement. Borrower
may from time to time appoint a successor manager, which successor manager shall
be an Approved Property Manager, to manage the Property pursuant to an Approved
Management Agreement, and such successor manager shall execute a Subordination
of Property Management Agreement for Lender’s benefit. The management agreement
shall not provide for per annum management fees in excess of 2.5% of gross
revenues.

(b) Borrower covenants and agrees that each Approved Property Manager (including
any successor Approved Property Manager) shall at all times while the Loan is
outstanding maintain worker’s compensation insurance as required by Governmental
Authorities.

(c) Borrower shall notify Lender in writing of any “Event of Default” under and
as defined in the Approved Management Agreement of which Borrower has actual
knowledge.

(d) Upon (i) the occurrence and during the continuance of an Event of Default or
(ii) the filing of a bankruptcy petition with respect to the Approved Property
Manager, Lender may, in its sole discretion, require Borrower to terminate the
Approved Management Agreement and engage an Approved Property Manager selected
by Lender (and in the case of a termination resulting from (ii) above, subject
to Borrower’s reasonable approval) to serve as replacement Approved Property
Manager pursuant to an Approved Management Agreement.

5.12. Annual Financial Statements. As soon as available, and in any event within
90 days after the close of each Fiscal Year, Borrower shall furnish to Lender,
in hard copy and, if reasonably available, electronic format, a balance sheet of
Borrower as at the end of such Fiscal Year, together with related statements of
income and members’ capital for such Fiscal Year, audited by a “big four”
independent certified public accounting firm whose opinion shall be to the
effect that such financial statements have been prepared in accordance with GAAP
applied on a consistent basis and shall not be qualified as to the scope of the
audit or as to the status of Borrower as a going concern. Together with
Borrower’s annual financial statements, Borrower shall furnish to Lender, in
hard copy and electronic format:

 

47



--------------------------------------------------------------------------------

(i) a statement of cash flows;

(ii) then current rent rolls (including vacancies);

(iii) an annual report for the most recently completed Fiscal Year, describing
Capital Expenditures (stated separately with respect to any project costing in
excess of $100,000), Tenant Improvements and Leasing Commissions; and

(iv) such other information as Lender shall reasonably request.

5.13. Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of each Fiscal Quarter, Borrower shall furnish to
Lender, in hard copy and electronic format, quarterly and year-to-date unaudited
financial statements prepared for such fiscal quarter with respect to Borrower,
including a balance sheet and operating statement as at the end of such Fiscal
Quarter, together with related statements of income, members’ capital and cash
flows for such Fiscal Quarter and for the portion of the Fiscal Year ending with
such Fiscal Quarter, which statements shall be accompanied by an Officer’s
Certificate certifying that the same are true and correct and were prepared in
accordance with GAAP applied on a consistent basis, subject to changes resulting
from audit and normal year-end audit adjustments. Each such quarterly report
shall be accompanied by the following, in hard copy and electronic format:

(i) a statement in reasonable detail which calculates Net Operating Income for
the trailing four Fiscal Quarters, in each case, ending at the end of such
Fiscal Quarter;

(ii) a summary of Leases signed during such quarter, which summary shall include
the Tenant’s name, lease term, base rent, Tenant Improvements, leasing
commissions paid, free rent and other material tenant concessions;

(iii) then current rent rolls (including vacancies); and

(iv) such other information as Lender shall reasonably request.

5.14. Monthly Financial Statements. Until the six-month anniversary of the
Closing Date or, if earlier, the date of a Securitization, Borrower shall
furnish within 45 days after the end of each calendar month, in hard copy and
electronic format, monthly and year-to-date unaudited financial statements
prepared for such month with respect to Borrower, including a balance sheet and
operating statement as at the end of such month, together with related
statements of income, members’ capital and cash flows for such month and for the
portion of the Fiscal Year ending with such month, which statements shall be
accompanied by an Officer’s Certificate certifying that the same are true and
correct and were prepared in accordance with GAAP applied on a consistent basis,
subject to changes resulting from audit and normal year-end audit adjustments.
Each such monthly report shall be accompanied by the following, in hard copy and
electronic format:

 

48



--------------------------------------------------------------------------------

(i) a summary of Leases signed during such month, which summary shall include
the Tenant’s name, lease term, base rent, escalations, Tenant Improvements,
leasing commissions paid, free rent and other concessions;

(ii) then current rent rolls (including vacancies); and

(iii) such other information as Lender shall reasonably request.

5.15. Insurance.

(a) Borrower shall obtain and maintain with respect to the Property, for the
mutual benefit of Borrower and Lender at all times, the following policies of
insurance:

(i) insurance against loss or damage by standard perils included within the
classification “All Risks Special Form Cause of Loss” (including coverage for
damage caused by windstorm and hail). Such insurance shall (A) be in an amount
equal to the full replacement cost of the Property (without deduction for
physical depreciation), except that windstorm and hail coverage shall be in such
amounts as shall be reasonably agreed by Lender; (B) have deductibles acceptable
to Lender (but in any event in compliance with Section 5.15(c)(ix), with the
exception of Terrorism insurance, which may have a deductible no greater than
$1,000,000, and windstorm and hail insurance, which may have a deductible no
greater than 5% of total insurable value); (C) be paid annually in advance;
(D) contain a “Replacement Cost Endorsement” and an “Agreed Upon Amount
Endorsement” with a waiver of coinsurance; and (E) include ordinance or law
coverage containing Coverage A: “Loss to the Undamaged Portion of the Building”
(with a minimum limit equal to replacement cost), Coverage B: “Demolition Cost”
and Coverage C: “Increased Cost of Construction” coverages in amounts as
required by Lender;

(ii) Flood insurance if the Property is located in a “100 Year Flood Plain” or
“special hazard area” (including Zones A, B, C, V, X and Shaded X Areas) in an
amount equal to the maximum limit of coverage available from FEMA/FIA, plus such
excess limits requested by Lender, with a deductible in compliance with
Section 5.15(c)(ix);

(iii) commercial general liability insurance, including broad form coverage of
property damage, blanket contractual liability and personal injury (including
death resulting therefrom), containing minimum limits per occurrence of not less
than $1,000,000 with not less than a $2,000,000 general aggregate for any policy
year. In addition, at least $100,000,000 excess and/or umbrella liability
insurance shall be obtained and maintained for any and all claims, including all
legal liability imposed upon Borrower and all related court costs and attorneys’
fees and disbursements;

(iv) rental loss and/or business interruption insurance covering 100% of the
projected gross income from the Property for (a) the 18 month period commencing
on the date of any Casualty or Condemnation, and containing an extended period
of indemnity endorsement covering the 12 month period commencing on the date on
which the Property has been restored, as reasonably determined by the applicable
insurer or (b) the 36-month period, commencing on the date of any Casualty or
Condemnation, as agreed

 

49



--------------------------------------------------------------------------------

upon by Borrower and Lender, on an actual loss sustained basis covering the
period of restoration and continuing until such income either returns to the
same level it was at prior to the loss, or the expiration of 36 months
(including coverage post-restoration during such 36 month period), and
notwithstanding that the policy may expire prior to the end of such period. The
amount of such insurance shall be increased from time to time as and when the
gross revenues from the Property increase;

(v) insurance against loss or damage from (A) leakage of sprinkler systems and
(B) explosion of steam boilers, air conditioning equipment, high pressure
piping, machinery and equipment, pressure vessels or similar apparatus now or
hereafter installed in any of the Improvements (without exclusion for
explosions) and insurance against loss of occupancy or use arising from any
breakdown, in such amounts as are generally available and are generally required
by institutional lenders for properties comparable to the Property;

(vi) worker’s compensation insurance with respect to all employees of Borrower
as and to the extent required by any Governmental Authority or Legal Requirement
and employer’s liability coverage of at least $1,000,000;

(vii) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements, and only if the Property
coverage form does not otherwise apply, (A) owner’s contingent or protective
liability insurance covering claims not covered by or under the terms or
provisions of the above mentioned commercial general liability insurance policy;
and (B) the insurance provided for in subsection (i) above written on a
so-called builder’s risk completed value form, including coverage for 100% of
the total costs of construction (1) on a non-reporting basis, (2) against all
risks insured against pursuant to subsection (i) above, (3) including permission
to occupy the Property, and (4) with an agreed amount endorsement waiving
co-insurance provisions;

(viii) Intentionally Omitted;

(ix) if required by Lender, earthquake insurance (A) with minimum coverage
equivalent to the greater of 1.0x SUL (scenario upper loss) and 1.5x SEL
(scenario expected loss), (B) having a deductible approved by Lender (but in any
event shall not be in excess of 5% of the full replacement cost of the
Property), and (C) if the Property is legally nonconforming under applicable
zoning ordinances and codes, containing ordinance of law coverage;

(x) terrorism insurance (which, so long as the Terrorism Risk Insurance Act of
2002, as amended (“TRIA”) is in effect, shall be TRIA coverage) in an amount
equal to the full replacement cost of the Property (plus twelve months of
business interruption coverage); provided that Borrower shall not be required to
spend on terrorism insurance coverage more than 1.5 times the amount of the
insurance premium that is payable at such time in respect of the All Risks and
business interruption/rental loss insurance required hereunder. Notwithstanding
anything to the contrary contained herein, Realrisk Insurance Corporation
(“Realrisk”) shall be an acceptable insurer of perils of terrorism

 

50



--------------------------------------------------------------------------------

and acts of terrorism so long as (i) the policy issued by Realrisk has (a) no
aggregate limit and (b) a deductible of no greater than as calculated pursuant
to TRIA, (ii) other than such deductible, the portion of such insurance which is
not reinsured by TRIA, is reinsured by an insurance carrier rated no less than
“A” (or its equivalent) by all of the Rating Agencies rating the Securities,
(iii) TRIA or a similar federal statute is in effect and provides that the
federal government must reinsure that portion of any terrorism insurance claim
above (a) the applicable deductible payable by Realrisk and (b) those amounts
which are reinsured pursuant to clause (ii) above, (iv) Realrisk is not the
subject of a bankruptcy or similar insolvency proceeding and (v) no Governmental
Authority issues any statement, finding or decree that insurers of perils of
terrorism similar to Realrisk i.e., captive insurers arranged similar to
Realrisk) do not qualify for the payments or benefits of TRIA. In the event that
Realrisk is providing insurance coverage (A) to other properties immediately
adjacent to the Property, and/or (B) to other properties owned by a Person(s)
who is not an Affiliate of Borrower, and such insurance is not subject to the
same reinsurance and other requirements of this Section 5.1.3, then Lender may
reasonably re-evaluate the limits and deductibles of the insurance required to
be provided by Realrisk hereunder. In the event any of the foregoing conditions
are not satisfied, Realrisk shall not be deemed an acceptable insurer of
Terrorism Losses. Borrower represents, warrants and covenants to Lender on
behalf of Realrisk that the insurance premiums for the insurance coverages
provided to Borrower by Realrisk are fair market value insurance premiums; and

(xi) such other insurance as may from time to time be reasonably requested by
Lender.

(b) All policies of insurance (the “Policies”) required pursuant to this
Section 5.15 shall be issued by one or more insurers having a claims-paying
ability of at least “A” or “A2” by each of the Rating Agencies, or by a schedule
of insurers through which at least 75% of the coverage (if there are 4 or fewer
insurers on the schedule) or at least 60% of the coverage (if there are 5 or
more insurers on the schedule) is with carriers having such claims-paying
ability ratings (provided that the first layer of coverage are from carriers
rated at least “A” or “A2” and all such carriers shall have claims-paying
ability ratings of not less than “BBB+” or “Baa1”), provided the first layer of
coverage under such insurance shall be provided by carriers with a minimum
financial strength rating from S&P of “A” or better. Notwithstanding the
foregoing, Lender hereby acknowledges and agrees that FM Global and Lancashire
Insurance Company are acceptable carriers to the extent they currently insure
the Property, provided they maintain their current rating. In the event the
claims paying ability rating as determined by AM Best falls below the current
rating, Borrower must obtain replacement insurance that meets the requirements
of this Section without regard to the preceding sentence. Notwithstanding
anything to the contrary herein, for purposes of determining whether the insurer
ratings requirements set forth above have been satisfied, (1) any insurer that
is not rated by Fitch will be regarded as having a Fitch rating that is the
equivalent of the rating given to such insurer by any of Moody’s and S&P that
does rate such insurer (or, if both such rating agencies rate such insurer, the
lower of the two ratings), and (2) any insurer that is not rated by Moody’s will
be regarded as having a Moody’s rating of “Baa1” or better if it is rated “A-”
or better by S&P and will be regarded as having a Moody’s rating of “A2” or
better if it is rated “A+” or better by S&P.

 

51



--------------------------------------------------------------------------------

(c) All Policies required pursuant to this Section 5.15:

(i) shall be maintained throughout the term of the Loan without cost to Lender;

(ii) with respect to casualty policies, shall contain a standard noncontributory
mortgagee clause naming Lender and its successors and assigns as first mortgagee
and loss payee;

(iii) with respect to liability policies, shall name Lender and its successors
and assigns as additional insureds;

(iv) with respect to rental or business interruption insurance policies, shall
name Lender and its successors and/or assigns as loss payee;

(v) shall provide that neither Borrower nor Lender nor any other party shall be
a co-insurer under said Policies;

(vi) shall provide that Lender shall receive at least 30 days’ prior written
notice of any modification, reduction or cancellation thereof;

(vii) shall provide that no act or negligence of Borrower or of a Tenant or
other occupant shall affect the validity or enforceability of the insurance
insofar as a mortgagee is concerned;

(viii) shall contain a waiver of subrogation against Lender;

(ix) shall contain deductibles which, in addition to complying with any other
requirements expressly set forth in Section 5.15(a), are acceptable to Lender
and are no larger than is customary for similar policies covering similar
properties in the geographic market in which the Property is located and in any
event no larger than $250,000, unless otherwise specified within this section;
and

(x) may be in the form of a blanket policy, as approved by Lender.

(d) Borrower shall pay the premiums for all Policies as the same become due and
payable. Copies of such Policies, certified as true and correct by Borrower,
shall be delivered to Lender promptly upon request. Not later than five days
prior to the expiration date of each Policy, Borrower shall deliver to Lender
evidence, satisfactory to Lender, of its renewal.

(e) Borrower shall not procure any other insurance coverage which would be on
the same level of payment as the Policies or would adversely impact in any way
the ability of Lender or Borrower to collect any proceeds under any of the
Policies.

5.16. Casualty and Condemnation.

(a) In the event of any Casualty or Condemnation, Borrower shall give prompt
notice thereof to Lender. Lender may (x) jointly with Borrower settle and adjust
any

 

52



--------------------------------------------------------------------------------

claims, (y) during the continuance of an Event of Default, settle and adjust any
claims without the consent or cooperation of Borrower, or (z) allow Borrower to
settle and adjust any claims; provided that if no Event of Default has occurred
and is continuing, Borrower may settle and adjust claims aggregating not in
excess of $10,000,000 if such settlement or adjustment is carried out in a
competent and timely manner, but Lender shall be and hereby is authorized to
collect and receipt for any and all Loss Proceeds. The reasonable expenses
incurred by Lender in the adjustment and collection of Loss Proceeds shall
become part of the Indebtedness and shall be reimbursed by Borrower to Lender
upon demand therefor.

(b) All Loss Proceeds from any Casualty or Condemnation shall be immediately
deposited into the Loss Proceeds Account (monthly rental loss/business
interruption proceeds to be initially deposited into the Loss Proceeds Account
and subsequently deposited into the Cash Management Account in installments as
and when the lost rental income covered by such proceeds would have been
payable). If any Condemnation or Casualty occurs as to which, in the reasonable
judgment of Lender:

(i) the Condemnation or Casualty did not render untenantable more than 10% (in
the case of a Condemnation) or 30% (in the case of a Casualty) of the aggregate
rentable area of the Property (excluding the public park contained within the
Property);

(ii) the Condemnation or Casualty did not result in the cancellation of Leases
contributing more than 30% of the Operating Income during the 12-month period
immediately preceding such Condemnation or Casualty;

(iii) restoration of the Property is expected to be completed prior to the
expiration of rental interruption insurance and at least six months prior to the
Maturity Date; and

(iv) after such restoration, the fair market value of the Property will equal at
least the fair market value of the Property immediately prior to such
Condemnation or Casualty (assuming the affected portion of the Property is
relet);

or if Lender otherwise elects to allow Borrower to restore the Property, then,
provided no Event of Default is continuing, the Loss Proceeds after receipt
thereof by Lender and reimbursement of any reasonable expenses incurred by
Lender in connection therewith shall be applied to the cost of restoring,
repairing, replacing or rebuilding the Property or part thereof subject to the
Casualty or Condemnation, in the manner set forth below (and Borrower hereby
covenants and agrees to commence as promptly and diligently as practicable to
prosecute such restoring, repairing, replacing or rebuilding of the Property in
a workmanlike fashion and in accordance with applicable law to a status at least
equivalent to the quality and character of the Property immediately prior to the
Condemnation or Casualty). Provided that no Event of Default shall have occurred
and be then continuing, Lender shall disburse such proceeds to Borrower upon
Lender’s being furnished with (i) evidence reasonably satisfactory to it of the
estimated cost of completion of the restoration, (ii) funds, or assurances
reasonably satisfactory to Lender that such funds are available and sufficient
in addition to the remaining Loss Proceeds, to complete the proposed
restoration, and (iii) such architect’s certificates, waivers of lien,
contractor’s sworn statements, title insurance endorsements, bonds, plats of
survey and such other evidences of cost,

 

53



--------------------------------------------------------------------------------

payment and performance as Lender may reasonably request; and Lender may, in any
event, require that all plans and specifications for restoration reasonably
estimated by Lender to exceed $15,000,000 be submitted to and approved by Lender
prior to commencement of work (which approval shall not be unreasonably
withheld). If Lender reasonably estimates that the cost to restore will exceed
$15,000,000, Lender may retain a local construction consultant to inspect such
work and review Borrower’s request for payments and Borrower shall, on demand by
Lender, reimburse Lender for the reasonable fees and disbursements of such
consultant (which fees and expenses shall constitute Indebtedness). No payment
shall exceed 90% of the value of the work performed from time to time until such
time as 50% of the restoration (calculated based on anticipated aggregate cost
of the work) has been completed, and amounts retained prior to completion of 50%
of the restoration shall not be paid prior to the final completion of the
restoration. Funds other than Loss Proceeds shall be disbursed prior to
disbursement of such Loss Proceeds, and at all times the undisbursed balance of
such proceeds remaining in the Loss Proceeds Account, together with any
additional funds irrevocably and unconditionally deposited therein or
irrevocably and unconditionally committed for that purpose, shall be at least
sufficient in the reasonable judgment of Lender to pay for the cost of
completion of the restoration free and clear of all liens or claims for lien.

(c) Borrower shall cooperate with Lender in obtaining for Lender the benefits of
any Loss Proceeds lawfully or equitably payable to Lender in connection with the
Property. Lender shall be reimbursed for any expenses reasonably incurred in
connection therewith (including reasonable attorneys’ fees and disbursements,
and, if reasonably necessary to collect such proceeds, the expense of an
Appraisal on behalf of Lender) out of such Loss Proceeds.

(d) If Borrower is not entitled to apply Loss Proceeds toward the restoration of
the Property pursuant to Section 5.16(b) and Lender elects not to permit such
Loss Proceeds to be so applied, such Loss Proceeds shall be applied on the first
Payment Date following such election to the prepayment of the Notes in ascending
order of interest rate (i.e., first to the Note with the lowest interest rate
until its outstanding principal balance has been reduced to zero, then to the
Note with the second lowest interest rate until its outstanding principal
balance has been reduced to zero, and so on), and shall be accompanied by
interest through the end of the applicable Interest Accrual Period. No Yield
Maintenance Premium shall be payable in respect of any prepayment made pursuant
to this Section 5.16(d).

5.17. Annual Budget. Borrower has previously delivered to Lender the Annual
Budget for the Property for the 2007 Fiscal Year. At least 30 days prior to the
commencement of each subsequent Fiscal Year during the term of the Loan,
Borrower shall deliver to Lender for informational purposes only an Annual
Budget for the Property for the ensuing Fiscal Year, and promptly after
preparation thereof, any subsequent material revisions to the Annual Budget.
During the continuance of any Event of Default, such Annual Budget and any such
revisions shall be subject to Lender’s approval, except with respect to
non-discretionary items such as insurance premiums and Taxes (the Annual Budget,
as so approved, the “Approved Annual Budget”); provided, however, that Borrower
shall not amend any Annual Budget more than once in any 60-day period.

5.18. General Indemnity. Borrower shall indemnify, reimburse, defend and hold
harmless Lender and its officers, directors, employees and agents (collectively,
the

 

54



--------------------------------------------------------------------------------

“Indemnified Parties”) for, from and against any and all liabilities,
obligations, losses, damages, penalties, assessments, actions, or causes of
action, judgments, suits, claims, demands, costs, expenses (including reasonable
attorneys’ fees and legal expenses whether or not suit is brought and settlement
costs) and disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Indemnified Parties, in any way
relating to or arising out of the making or holding or enforcement of the Loan
by Lender or the administration of the Transaction to the extent resulting,
directly or indirectly, from any claim (including any Environmental Claim) made
(whether or not in connection with any legal action, suit, or proceeding) by or
on behalf of any Person; provided, however, that no Indemnified Party shall have
the right to be indemnified hereunder for its own fraud, bad faith, gross
negligence or willful misconduct. The provisions of and undertakings and
indemnification set forth in this Section 5.18 shall survive the satisfaction
and payment in full of the Indebtedness and termination of this Agreement.

5.19. Nonbinding Consultation. Lender shall have the right to consult with and
advise Borrower regarding significant business activities and business and
financial developments of Borrower, provided that any such advice or
consultation or the result thereof shall be completely nonbinding on Borrower.

5.20 Compliance with Encumbrances. Borrower covenants and agrees as follows:

(i) Borrower shall comply with all material terms, conditions and covenants of
each material Permitted Encumbrance, including any reciprocal easement
agreement, any declaration of covenants, conditions and restrictions, and any
condominium arrangements.

(ii) Borrower shall promptly deliver to Lender a true and complete copy of each
and every notice of default received by Borrower with respect to any obligation
of such Borrower under the provisions of any such Permitted Encumbrance.

(iii) Borrower shall deliver to Lender copies of any written notices of default
or event of default relating to any such Permitted Encumbrance served by such
Borrower.

(iv) During the occurrence of an Event of Default, so long as the Loan is
outstanding, Borrower shall not grant or withhold any material consent, approval
or waiver under any such Permitted Encumbrance without the prior written consent
of Lender.

ARTICLE VI

NEGATIVE COVENANTS

6.1. Liens on the Property. Borrower shall not permit or suffer the existence of
any Lien on any of its assets, other than Permitted Encumbrances.

 

55



--------------------------------------------------------------------------------

6.2. Ownership. Borrower shall not own any assets other than the Property and
related personal property and fixtures located therein or used in connection
therewith.

6.3. Transfer. Borrower shall not Transfer any Collateral other than in
compliance with Article II and other than the replacement or other disposition
of obsolete or non-useful personal property and fixtures in the ordinary course
of business, and Borrower shall not hereafter file a declaration of condominium
with respect to the Property or modify the existing condominium arrangement
without the consent of Lender, not to be unreasonably withheld, and the receipt
of Rating Confirmation.

6.4. Debt. Borrower shall not have any Debt, other than Permitted Debt.

6.5. Dissolution; Merger or Consolidation. Borrower shall not dissolve,
terminate, liquidate, merge with or consolidate into another Person without
first causing the Loan to be assumed by a Qualified Successor Borrower pursuant
to Section 2.2.

6.6. Change in Business. Borrower shall not make any material change in the
scope or nature of its business objectives, purposes or operations or undertake
or participate in activities other than the continuance of its present business.

6.7. Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any material claim or Debt owed to it by any Person, except for adequate
consideration or in the ordinary course of its business.

6.8. Affiliate Transactions. Borrower shall not enter into, or be a party to,
any transaction with any Affiliate of Borrower, except for (i) the Approved
Management Agreement and (ii) transactions which are on terms which are no less
favorable to Borrower than would be obtained in a comparable arm’s length
transaction with an unrelated third party.

6.9. Misapplication of Funds. Borrower shall not distribute any Revenue or Loss
Proceeds in violation of the provisions of this Agreement, fail to remit amounts
to the Cash Management Account as required by Section 3.1(b), or misappropriate
any security deposit or portion thereof.

6.10. Place of Business. Borrower shall not change its chief executive office,
its principal place of business, its state of formation or its name (except to
change its name to Brookfield Properties OLP Co. LLC) without giving Lender at
least 30 days’ prior written notice thereof and promptly providing Lender such
information and shall have authorized the filing of such replacement Uniform
Commercial Code financing statements as Lender may reasonably request in
connection therewith.

6.11. Modifications and Waivers. Unless otherwise consented to in writing by
Lender:

(i) Borrower shall not amend, modify, terminate, renew, or surrender any rights
or remedies under any Lease, or enter into any Lease, except in compliance with
Section 5.8;

 

56



--------------------------------------------------------------------------------

(ii) Borrower shall not terminate the operating agreement or certificate of
formation of Borrower or amend or modify Articles 1, 5(c), 7, 8, 9, 10, 24 or 26
of the Operating Agreement of Borrower or any other provision of the Operating
Agreement or certificate of formation of Borrower that would alter the
single-purpose or bankruptcy remoteness provisions contained therein or that
would result in a Material Adverse Effect or an Event of Default;

(iii) Borrower shall not amend, modify, surrender or waive any material rights
or remedies under, or enter into or terminate, any Material Agreement unless
such action is commercially reasonable; and

(iv) Borrower shall not amend, modify, surrender or waive any material rights or
remedies under, or terminate, the IDA Lease.

6.12. ERISA.

(a) Borrower shall not maintain or contribute to, or agree to maintain or
contribute to, or permit any ERISA Affiliate of Borrower to maintain or
contribute to or agree to maintain or contribute to, any employee benefit plan
subject to Title IV or Section 302 of ERISA or Section 312 of the Code.

(b) Borrower shall not engage in a non-exempt prohibited transaction described
in Section 406 of ERISA or Section 4975 of the Code, as such sections relate to
Borrower, or in any transaction that would cause any obligation or action taken
or to be taken hereunder (or the exercise by Lender of any of its rights under
the Notes, this Agreement, the Mortgage or any other Loan Document) to be a
non-exempt prohibited transaction under ERISA.

6.13. Alterations and Expansions. Borrower shall not perform or contract to
perform any Material Alteration without the prior written consent of Lender,
which consent (in the absence of an Event of Default) shall not be unreasonably
withheld. If Lender’s consent is requested hereunder with respect to a Material
Alteration, Lender may retain a construction consultant to review such request
and, if such request is granted, Lender may retain a construction consultant to
inspect the work from time to time. Borrower shall, on demand by Lender,
reimburse Lender for the reasonable fees and disbursements of such consultant.

6.14. Advances and Investments. Borrower shall not lend money or make advances
to any Person, or purchase or acquire any stock, obligations or securities of,
or any other interest in, or make any capital contribution to, any Person,
except for Permitted Investments.

6.15. Single-Purpose Entity. Borrower shall not cease to be a Single-Purpose
Entity.

6.16. Zoning and Uses. Borrower shall not do any of the following:

(i) initiate or support any limiting change in the permitted uses of the
Property (or to the extent applicable, zoning reclassification of the Property)
or any portion thereof, seek any variance under existing land use restrictions,
laws, rules or regulations (or, to

 

57



--------------------------------------------------------------------------------

the extent applicable, zoning ordinances) applicable to the Property, or use or
permit the use of the Property in a manner that would result in the use of the
Property becoming a nonconforming use under applicable land-use restrictions or
zoning ordinances or that would violate the terms of any Lease, operating
agreement, Legal Requirement or Permitted Encumbrance;

(ii) consent to any modification, amendment or supplement to any of the terms of
any Permitted Encumbrance in a manner adverse to the interests of Lender;

(iii) impose or consent to the imposition of any restrictive covenants,
easements or encumbrances upon the Property in any manner that adversely affects
in any material respect its value, utility or transferability; or

(iv) execute or file any subdivision plat affecting the Property, or institute,
or permit the institution of, proceedings to alter any tax lot comprising the
Property.

6.17. Waste. Borrower shall not commit or permit any waste on the Property, nor
take any actions that might invalidate any insurance carried on the Property.

ARTICLE VII

DEFAULTS

7.1. Event of Default. The occurrence of any one or more of the following events
shall be, and shall constitute the commencement of, an “Event of Default”
hereunder (any Event of Default which has occurred shall continue unless and
until waived by Lender in its sole discretion):

(a) Payment.

(i) Borrower shall default in the payment when due of any principal or interest
owing hereunder or under the Notes (including any mandatory prepayment required
hereunder), subject to Lender’s right in its sole and absolute discretion to
provide, by written notice to Borrower, a grace period through no later than the
second Business Day before the date on which such amounts are payable to
investors in a Securitization; or

(ii) Borrower shall default, and such default shall continue for at least five
Business Days after notice to Borrower that such amounts are owing, in the
payment when due of fees, expenses or other amounts owing hereunder, under the
Notes or under any of the other Loan Documents.

(b) Representations. Any representation or warranty made by Borrower in any of
the Loan Documents, or in any report, certificate, financial statement or other
instrument, agreement or document furnished to Lender shall have been false or
misleading in any material respect (or, with respect to any representation or
warranty which itself contains a materiality qualifier, in any respect) as of
the date such representation or warranty was made.

 

58



--------------------------------------------------------------------------------

(c) Other Loan Documents. Any Loan Document shall fail to be in full force and
effect or to convey the material liens, rights, powers and privileges purported
to be created thereby; or a default shall occur under any of the other Loan
Documents beyond the expiration of any applicable cure period.

(d) Bankruptcy, etc.

(i) Borrower shall commence a voluntary case concerning itself under Title 11 of
the United States Code (as amended, modified, succeeded or replaced, from time
to time, the “Bankruptcy Code”);

(ii) Borrower shall commence any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of creditors, dissolution, insolvency or
similar law of any jurisdiction whether now or hereafter in effect relating to
Borrower;

(iii) there shall be commenced against Borrower an involuntary case under the
Bankruptcy Code, or any such other proceeding, which remains undismissed for a
period of 90 days after commencement;

(iv) Borrower shall be adjudicated insolvent or bankrupt;

(v) any order of relief or other order approving any such case or proceeding
shall be entered;

(vi) Borrower shall suffer appointment of any custodian or the like for it or
for any substantial portion of its property and such appointment continues
unchanged or unstayed for a period of 90 days after commencement of such
appointment; or

(vii) Borrower shall make a general assignment for the benefit of creditors.

(e) Change of Control.

(i) A Change of Control shall occur; or

(ii) Borrower shall cease to be Controlled by Sponsor or BPC, unless (A) same
does not constitute a Change of Control, (B) the requirements specified in
clause (iii) below are satisfied, and (C) a Qualified Equityholder reasonably
satisfactory to Lender provides to Lender a guaranty of the Indemnified
Liabilities in form and substance satisfactory to Lender, and Borrower delivers
to Lender reasonably satisfactory legal opinions with respect to the
enforceability and authorization thereof; or

(iii) any party other than Borrower’s current equityholder shall obtain 49% or
more of the direct or indirect equity interests in Borrower (even if not
constituting a Change of Control) and Borrower shall fail to deliver to Lender
with respect to such new equityholder a new non-consolidation opinion
satisfactory to (A) prior to any Securitization, Lender (Lender’s approval of
any such non-consolidation opinion which is in substantially the form of the
Nonconsolidation Opinion shall not be unreasonably withheld) or (B) after any
Securitization, each of the Rating Agencies.

 

59



--------------------------------------------------------------------------------

(f) Equity Pledge; Preferred Equity. Any direct or indirect equity interest in
or right to distributions from Borrower shall be subject to a Lien in favor of
any Person, or Borrower or any holder of a direct or indirect interest in
Borrower shall issue preferred equity (or debt granting the holder thereof
rights substantially similar to those generally associated with preferred
equity); except that the following shall be permitted:

(i) any pledge of direct and indirect equity interests in and rights to
distributions from Sponsor, BPC or a Qualified Equityholder; and

(ii) the issuance of preferred equity interests in Sponsor, BPC or a Qualified
Equityholder.

(f) Insurance. Borrower shall fail to maintain in full force and effect all
Policies required hereunder.

(g) ERISA; Negative Covenants. A default shall occur in the due performance or
observance by Borrower of any term, covenant or agreement contained in
Section 5.9 or in Article VI.

(h) Other Covenants. A default shall occur in the due performance or observance
by Borrower of any term, covenant or agreement (other than those referred to in
subsections (a) through (g), inclusive, of this Section 7.1) contained in this
Agreement or in any of the other Loan Documents, provided that if such default
referred to in this subsection (h) is susceptible of being cured, such default
shall not constitute an Event of Default unless and until it shall remain
uncured for 10 days after Borrower receives written notice thereof, for a
default which can be cured by the payment of money, or for 30 days after
Borrower receives written notice thereof, for a default which cannot be cured by
the payment of money; provided, however, that if a default which cannot be cured
by the payment of money is susceptible of cure but cannot reasonably be cured
within such 30-day period and Borrower shall have commenced to cure such default
within such 30-day period and thereafter diligently and expeditiously proceeds
to cure the same, Borrower shall have such additional time as is reasonably
necessary to effect such cure, but in no event in excess of 90 days from the
original notice.

7.2. Remedies.

(a) Upon the occurrence of an Event of Default and at any time thereafter when
such Event of Default is continuing, Lender may by written notice to Borrower,
in addition to any other rights or remedies available pursuant to this
Agreement, the Notes, the Mortgage and the other Loan Documents, at law or in
equity, declare by written notice to Borrower all or any portion of the
Indebtedness to be immediately due and payable, whereupon all or such portion of
the Indebtedness shall so become due and payable, and may enforce or avail
itself of any or all rights or remedies provided in the Loan Documents against
Borrower and the Property (including all rights or remedies available at law or
in equity); provided, however, that, notwithstanding the foregoing, if an Event
of Default specified in paragraph 7.1(d) shall occur, then the Indebtedness
shall immediately become due and payable without the giving of any notice or
other action by Lender. Any actions taken by Lender shall be cumulative and
concurrent and may be pursued independently, singly, successively, together or
otherwise, at

 

60



--------------------------------------------------------------------------------

such time and in such order as Lender may determine in its sole discretion, to
the fullest extent permitted by law, without impairing or otherwise affecting
the other rights and remedies of Lender permitted by law, equity or contract or
as set forth herein or in the other Loan Documents.

(b) In the event of the foreclosure or other action by Lender to enforce its
remedies in connection with all or any portion of the Property, Lender shall
apply all net proceeds of such foreclosure received to repay the Indebtedness,
the Indebtedness shall be reduced to the extent of such net proceeds and the
remaining portion of the Indebtedness shall remain outstanding, it being
understood and agreed by Borrower that Borrower is liable for the repayment of
all the Indebtedness; provided, however, that at the election of Lender, the
Notes shall be deemed to have been accelerated only to the extent of the net
proceeds actually received by Lender with respect to the Property and applied in
reduction of the Indebtedness.

(c) During the continuance of any Event of Default, Lender may, but without any
obligation to do so and without notice to or demand on Borrower and without
releasing Borrower from any obligation hereunder, take any action to cure such
Event of Default. Lender may enter upon any or all of the Property upon
reasonable notice to Borrower for such purposes or appear in, defend, or bring
any action or proceeding to protect its interests and the interests of Lender in
the Property or to foreclose the Mortgage or collect the Indebtedness. The costs
and expenses incurred by Lender in exercising rights under this paragraph
(including reasonable attorneys’ fees), with interest at the Default Rate for
the period after notice from Lender that such costs or expenses were incurred to
the date of payment to Lender, shall constitute a portion of the Indebtedness,
shall be secured by the Mortgage and other Loan Documents and shall be due and
payable to Lender upon demand therefor.

(d) Interest shall accrue on any judgment obtained by Lender in connection with
its enforcement of the Loan at a rate of interest equal to the Default Rate.

7.3. No Waiver. No delay or omission to exercise any remedy, right or power
accruing upon an Event of Default shall impair any such remedy, right or power
or shall be construed as a waiver thereof, but any such remedy, right or power
may be exercised from time to time and as often as may be deemed by Lender to be
expedient. A waiver of any Default or Event of Default shall not be construed to
be a waiver of any subsequent Default or Event of Default or to impair any
remedy, right or power consequent thereon.

7.4. Application of Payments after an Event of Default. During the continuance
of an Event of Default, all amounts received by Lender in respect of the Loan
shall be applied toward the components of the Indebtedness (e.g., Lender’s
expenses in enforcing the Loan, interest, principal and other amounts payable
hereunder), the Loan and the Notes in such sequence as Lender shall elect in its
sole discretion.

ARTICLE VIII

CONDITIONS PRECEDENT

8.1. Conditions Precedent to Closing. This Agreement shall become effective on
the date that all of the following conditions shall have been satisfied (or
waived by Lender, it

 

61



--------------------------------------------------------------------------------

being agreed that Lender’s funding of the Loan shall constitute Lender’s
agreement that such conditions have been satisfied or waived unless the parties
shall have otherwise agreed in writing):

(a) Loan Documents. Lender shall have received a duly executed copy of each Loan
Document. Each Loan Document which is to be recorded in the public records shall
be in form suitable for recording.

(b) Reserved.

(c) Collateral Accounts. Each of the Collateral Accounts shall have been
established with the Cash Management Bank and funded to the extent required
under Article III.

(d) Opinions of Counsel. Lender shall have received legal opinions satisfactory
to Lender.

(e) Organizational Documents. Lender shall have received all documents
reasonably requested by Lender relating to the existence of Borrower, the
validity of the Loan Documents and other matters relating thereto, in form and
substance satisfactory to Lender, including, but not limited to:

(i) Authorizing Resolutions. A certified copy of the resolutions of its board of
managers approving and adopting the Loan Documents to be executed by Borrower
and authorizing the execution and delivery thereof.

(ii) Operating Agreement. Certified copies of the certificate of formation and
the operating agreement of Borrower, in each case together with all amendments
thereto.

(iii) Certificates of Good Standing or Existence. Certificates of good standing
or existence for Borrower issued as of a recent date by its state of
organization and by the state in which the Property is located.

(f) Lease; Material Agreements. Lender shall have received true and complete
copies of all Leases and all Material Agreements.

(g) Lien Search Reports. Lender shall have received satisfactory reports of
Uniform Commercial Code, tax lien and judgment searches conducted by a search
firm acceptable to Lender with respect to the Property and Borrower, such
searches to be conducted in such locations as Lender shall have requested.

(h) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date either before or after the execution and
delivery of this Agreement.

(i) No Injunction. No Legal Requirement shall exist, and no litigation shall be
pending or threatened, which in the good faith judgment of Lender would enjoin,
prohibit or restrain, or impose or result in the imposition of any material
adverse condition upon, the making or repayment of the Loan or the consummation
of the Transaction.

 

62



--------------------------------------------------------------------------------

(j) Representations and Warranties. The representations and warranties herein
and in the other Loan Documents shall be true and correct on and as of the
Closing Date with the same effect as if made on such date.

(k) Tenant Estoppel Letters. Lender shall have received estoppel letters in form
and substance satisfactory to Lender from Tenants occupying not less than 85% of
the aggregate occupied rentable square feet in the Property, which estoppel
letters shall include estoppel letters from the Tenants under each Major Lease.

(l) No Material Adverse Effect. No event or series of events shall have occurred
which Lender reasonably believes has had or is reasonably likely to have a
Material Adverse Effect.

(m) Transaction Costs. Borrower shall have paid all Transaction Costs (or
provided for the direct payment of such Transaction Costs by Lender from the
proceeds of the Loan).

(n) Insurance. Lender shall have received certificates of insurance on ACORD
Form 28, demonstrating insurance coverage in respect of the Property of types,
in amounts, with insurers and otherwise in compliance with the terms, provisions
and conditions set forth herein. Such certificates shall indicate that Lender is
named as additional insured on each liability policy, and that each casualty
policy and rental interruption policy contains a loss payee endorsement in favor
of Lender.

(o) Title. Lender shall have received a marked, signed commitment to issue, or a
pro-forma version of, a Qualified Title Insurance Policy in respect of the
Property, listing only such exceptions as are reasonably satisfactory to Lender.

(p) Zoning. Lender shall have received evidence reasonably satisfactory to
Lender that the Property is in compliance with all applicable zoning
requirements.

(q) Permits; Certificate of Occupancy. Lender shall have received a copy of all
Permits necessary for the use and operation of the Property and the
certificate(s) of occupancy, if required, for the Property, all of which shall
be in form and substance reasonably satisfactory to Lender.

(r) Engineering Report. Lender shall have received a current Engineering Report
with respect to the Property, which report shall be in form and substance
reasonably satisfactory to Lender.

(s) Environmental Report. Lender shall have received an Environmental Report
(not more than six months old) with respect to the Property which discloses no
material environmental contingencies with respect to the Property.

(t) Qualified Survey. Lender shall have received a Qualified Survey with respect
to the Property in form and substance reasonably satisfactory to Lender.

 

63



--------------------------------------------------------------------------------

(u) Appraisal. Lender shall have obtained an Appraisal of the Property
satisfactory to Lender.

(v) Consents, Licenses, Approvals, etc. Lender shall have received copies of all
consents, licenses and approvals, if any, required in connection with the
execution, delivery and performance by Borrower, and the validity and
enforceability, of the Loan Documents, and such consents, licenses and approvals
shall be in full force and effect.

(w) Financial Information. Lender shall have received (i) audited financial
statements for the Sponsor and audited operating statements for the Property, in
each case for the prior three years, certified by a “big four” independent
certified public accounting firm, (ii) current results from operations certified
by the Chief Financial Officer of the Sponsor, and (iii) such other financial
information as Lender shall reasonably request, which information shall be in
form and substance reasonably satisfactory to Lender.

(x) Annual Budget. Lender shall have received the 2007 Annual Budget with
respect to the Property.

(y) Additional Matters. Lender shall have received such other certificates,
opinions, documents and instruments relating to the Loan as may have been
reasonably requested by Lender. All corporate and other proceedings, all other
documents (including all documents referred to herein and not appearing as
exhibits hereto) and all legal matters in connection with the Loan shall be
reasonably satisfactory in form and substance to Lender.

ARTICLE IX

MISCELLANEOUS

9.1. Successors. Except as otherwise provided in this Agreement, whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and permitted assigns of such party. All
covenants, promises and agreements in this Agreement contained, by or on behalf
of Borrower, shall inure to the benefit of Lender and its successors and
assigns.

9.2. GOVERNING LAW.

(A) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

(B) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST BORROWER OR THE SPONSOR ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (OTHER
THAN ANY ACTION IN RESPECT OF THE CREATION, PERFECTION OR ENFORCEMENT OF A LIEN
OR SECURITY INTEREST CREATED PURSUANT TO ANY LOAN DOCUMENTS NOT GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK) MAY BE INSTITUTED IN ANY FEDERAL OR STATE COURT
IN NEW YORK, NEW YORK. BORROWER AND THE SPONSOR HEREBY (i) IRREVOCABLY WAIVE, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH

 

64



--------------------------------------------------------------------------------

THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION
OR PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM,
(ii) IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT,
ACTION OR PROCEEDING, AND (iii) IRREVOCABLY CONSENT TO SERVICE OF PROCESS BY
MAIL, PERSONAL SERVICE OR IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW, AT
THE ADDRESS SPECIFIED IN SECTION 9.4.

9.3. Modification, Waiver in Writing. Neither this Agreement nor any other Loan
Document nor any of the terms hereof or thereof may be amended, changed, waived,
discharged or terminated, nor shall any consent or approval of Lender be granted
hereunder, unless such amendment, change, waiver, discharge, termination,
consent or approval is in writing signed by Lender.

9.4. Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
by expedited prepaid delivery service, either commercial or United States Postal
Service, with proof of delivery or attempted delivery, addressed as follows (or
at such other address and person as shall be designated from time to time by any
party hereto, as the case may be, in a written notice to the other parties
hereto in the manner provided for in this Section). A notice shall be deemed to
have been given when delivered or upon refusal to accept delivery.

If to Lender:

Goldman Sachs Commercial Mortgage Capital, L.P.

6011 Connection Drive, Suite 550

Irving, Texas 75039

Attention: Michael Forbes

with copies to:

Goldman Sachs Mortgage Company

85 Broad Street, 11th Floor

New York, New York 10004

Attention: Jeffrey Fastov and Mark Buono

and

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, New York 10006

Attention: Michael Weinberger, Esq.

If to Borrower:

 

65



--------------------------------------------------------------------------------

BFP One Liberty Plaza Co. LLC

c/o Brookfield Financial Properties, L.P.

Three World Financial Center

200 Vesey Street, 11th Floor

New York, NY 10281

Attention: Mark Brown

and

BFP One Liberty Plaza Co. LLC c/o Brookfield Financial Properties, L.P.

Three World Financial Center

200 Vesey Street, 11 th Floor

New York, NY 10281

Attention: General Counsel

with a copy to:

Goodwin, Procter & Hoar

Exchange Place

Boston, MA 02109

Attention: Samuel L. Richardson, Esq.

9.5. TRIAL BY JURY. BORROWER AND THE SPONSOR, TO THE FULLEST EXTENT THAT THEY
MAY LAWFULLY DO SO, HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWER AND THE SPONSOR AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER
AND THE SPONSOR.

9.6. Headings. The Article and Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.

9.7. Assignment and Participation.

(a) Except as explicitly set forth in Sections 2.1 and 2.2, Borrower may not
sell, assign or transfer any interest in the Loan Documents or any portion
thereof (including Borrower’s rights, title, interests, remedies, powers and
duties hereunder and thereunder).

 

66



--------------------------------------------------------------------------------

(b) Lender and each assignee of all or a portion of the Loan shall have the
right from time to time in its discretion to sell one or more of the Notes or
any interest therein (an “Assignment”) and/or sell a participation interest in
one or more of the Notes (a “Participation”). Borrower agrees reasonably to
cooperate with Lender, at Lender’s request, in order to effectuate any such
Assignment or Participation. In the case of an Assignment, (i) each assignee
shall have, to the extent of such Assignment, the rights, benefits and
obligations of the assigning Lender as a “Lender” hereunder and under the other
Loan Documents, (ii) the assigning Lender shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to an Assignment,
relinquish its rights and be released from its obligations under this Agreement,
and (iii) one Lender shall serve as agent for all Lenders and shall be the sole
Lender to whom notices, requests and other communications shall be addressed and
the sole party authorized to grant or withhold consents hereunder on behalf of
the Lenders (subject, in each case, to appointment of a Servicer, pursuant to
Section 9.22, to receive such notices, requests and other communications and/or
to grant or withhold consents, as the case may be) and to be the sole Lender to
designate the account to which payments shall be made by Borrower to the Lenders
hereunder. Goldman Sachs Mortgage Company or, upon the appointment of a
Servicer, such Servicer, shall maintain, or cause to be maintained, as agent for
the Borrower, a register on which it shall enter the name or names of the
registered owner or owners from time to time of the Notes. Borrower agrees that
upon effectiveness of any Assignment of any Note in part, Borrower will promptly
provide to the assignor and the assignee separate promissory notes in the amount
of their respective interests (but, if applicable, with a notation thereon that
it is given in substitution for and replacement of an original Note or any
replacement thereof), and otherwise in the form of such Note, upon return of the
Note then being replaced. The assigning Lender shall notify in writing each of
the other Lenders of any Assignment. Each potential assignee and potential
participant (until it becomes clear that such potential assignee or potential
participant is not to become an actual assignee or participant), and each actual
assignee and participant, and each rating agency or potential investor in
connection with a Securitization, shall be entitled to receive all information
received by Lender under this Agreement. After the effectiveness of any
Assignment or Participation, the party conveying the Assignment or Participation
shall provide notice to Borrower of the identity and address of the assignee or
participant. Notwithstanding anything in this Agreement to the contrary, after
an Assignment, the assigning Lender (in addition to the assignee) shall continue
to have the benefits of any indemnifications contained herein which such
assigning Lender had prior to such assignment with respect to matters occurring
prior to the date of such assignment.

(c) If, pursuant to this Section 9.7, any interest in this Agreement or any Note
is transferred to any transferee that is not a U.S. Person, the transferor
Lender shall cause such transferee, concurrently with the effectiveness of such
transfer, to furnish to the transferor Lender either Form W-8BEN or Form W-8ECI
or any other form in order to establish an exemption from, or reduction in the
rate of, U.S. withholding tax on all interest payments hereunder, and (iii) to
agree (for the benefit of Lender and Borrower) to provide the transferor Lender
a new Form W-8BEN or Form W-8ECI or any forms reasonably requested in order to
establish an exemption from, or reduction in the rate of, U.S. withholding tax
upon the expiration or obsolescence of any previously delivered form and
comparable statements in accordance with applicable U.S. laws and regulations
and amendments duly executed and completed by such transferee, and to comply
from time to time with all applicable U.S. laws and regulations with regard to
such withholding tax exemption.

 

67



--------------------------------------------------------------------------------

9.8. Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

9.9. Preferences. Lender shall have no obligation to marshal any assets in favor
of Borrower or any other party or against or in payment of any or all of the
obligations of Borrower pursuant to this Agreement, the Notes or any other Loan
Document. During the continuance of an Event of Default, Lender shall have the
continuing and exclusive right to apply or reverse and reapply any and all
payments by Borrower to any portion of the obligations of Borrower hereunder and
under the Loan Documents. To the extent Borrower makes a payment or payments to
Lender, which payment or proceeds or any portion thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any bankruptcy law,
state or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds received, the obligations hereunder or portion thereof
intended to be satisfied shall be revived and continue in full force and effect,
as if such payment or proceeds had not been received by Lender.

9.10. Remedies of Borrower. In the event that a claim or adjudication is made
that Lender or any of its agents has unreasonably delayed acting or acted
unreasonably in any case where by law or under this Agreement, the Note, the
Mortgage or the other Loan Documents, any of such Persons has an obligation to
act promptly or reasonably, Borrower agrees that no such Person shall be liable
for any monetary damages, and Borrower’s sole remedies shall be limited to
commencing an action seeking specific performance, injunctive relief and/or
declaratory judgment, except in any instance in which it has been finally
determined that Lender’s action, delay or inaction has constituted gross
negligence, willful misconduct or an illegal act.

9.11. Offsets, Counterclaims and Defenses. All payments made by Borrower
hereunder or under the other Loan Documents shall be made irrespective of, and
without any deduction for, any setoffs or counterclaims. Borrower hereby waives
the right to assert a counterclaim, other than a mandatory or compulsory
counterclaim, in any action or proceeding brought against it by Lender arising
out of or in any way connected with the Notes, this Agreement, the other Loan
Documents or the Indebtedness. Any assignee of Lender’s interest in a Loan shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to the Loan.

9.12. No Joint Venture. Nothing in this Agreement is intended to create a joint
venture, partnership, tenancy-in-common, or joint tenancy relationship between
Borrower and Lender, nor to grant Lender any interest in the Property other than
that of mortgagee or lender.

9.13. Conflict; Construction of Documents. In the event of any conflict between
the provisions of this Agreement and the provisions of the Notes, the Mortgage
or any of the other Loan Documents, the provisions of this Agreement shall
prevail.

 

68



--------------------------------------------------------------------------------

9.14. Brokers and Financial Advisors. Borrower and Sponsor each hereby represent
that they have dealt with no financial advisors, brokers, underwriters,
placement agents, agents or finders in connection with the transactions
contemplated by this Agreement. Borrower and Sponsor each hereby agree, jointly
and severally, to indemnify and hold Lender harmless from and against any and
all claims, liabilities, costs and expenses of any kind in any way relating to
or arising from a claim by any Person that such Person acted on behalf of
Borrower in connection with the transactions contemplated herein. The provisions
of this Section 9.14 shall survive the expiration and termination of this
Agreement and the repayment of the Indebtedness.

9.15. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.

9.16. Estoppel Certificates. Borrower and Lender each hereby agree at any time
and from time to time, upon not less than 10 days’ prior written notice by
Borrower or Lender, as applicable, to execute, acknowledge and deliver to the
party specified in such notice a statement, in writing, specifying the unpaid
principal balance of the Note and certifying that each of the Loan Documents is
in full force and effect and has not been modified (or if there have been
modifications, that the same, as modified, is in full force and effect and
stating the modifications hereto), and stating whether or not, to the knowledge
of such certifying party, any Event of Default has occurred and is then
continuing, and, if so, specifying each such Event of Default. In addition, any
such written statement from Borrower shall specify (A) the date installments of
interest and/or principal were last paid, (B) whether, to the knowledge of
Borrower, there exist any offsets or defenses to the payment of the
Indebtedness, (C) that the Note, this Agreement, the Mortgages and the other
Loan Documents are valid, legal and binding obligations, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and general
equitable principles, and (D) such other matters related to the status of the
Loan as Lender may reasonably request. Any prospective purchaser of any interest
in a Loan or any direct or indirect interests in Borrower shall be permitted to
rely on such certificates.

9.17. Payment of Expenses; Mortgage Recording Taxes. Borrower shall reimburse
Lender upon receipt of written notice from Lender for (i) all reasonable
out-of-pocket costs and expenses incurred by Lender (or any of its affiliates)
in connection with the origination of the Loan, including legal fees and
disbursements, accounting fees, and the costs of the Appraisal, the Engineering
Report, the Qualified Title Insurance Policy, the Qualified Survey, the
Environmental Report and any other third-party diligence materials, but not
including any Servicer’s set-up and base fees; (ii) all reasonable out-of-pocket
costs and expenses incurred by Lender (or any of its affiliates) in connection
with (A) monitoring Borrower’s ongoing performance of and compliance with
Borrower’s agreements and covenants contained in this Agreement and the other
Loan Documents on its part to be performed or complied with after the Closing
Date, including confirming compliance with environmental and insurance
requirements, (B) the negotiation, preparation, execution, delivery and
administration of any consents, amendments, waivers or other modifications to
this Agreement and the other Loan Documents and any other documents or matters
requested by Borrower or by Lender, (C) filing and recording fees and expenses
and other similar expenses incurred in creating and perfecting the

 

69



--------------------------------------------------------------------------------

Liens in favor of Lender pursuant to this Agreement and the other Loan
Documents, (D) enforcing or preserving any rights, in response to third party
claims or the prosecuting or defending of any action or proceeding or other
litigation, in each case against, under or affecting Borrower, this Agreement,
the other Loan Documents or any Collateral, and (E) obtaining any Rating
Confirmation required or requested by Borrower hereunder; and (iii) all actual
out-of-pocket costs and expenses (including, if the Loan has been securitized,
special servicing fees) incurred by Lender (or any of its affiliates) in
connection with the enforcement of any obligations of Borrower, or an Event of
Default by Borrower, under the Loan Documents, including any actual or attempted
foreclosure, deed-in-lieu of foreclosure, refinancing, restructuring or workout
and any insolvency or bankruptcy proceedings (including any applicable transfer
taxes). Borrower shall not be required to reimburse Lender for Lender’s costs
and expenses associated with the securitization of the Loan.

9.18. No Third-Party Beneficiaries. This Agreement and the other Loan Documents
are solely for the benefit of Lender and Borrower, and nothing contained in this
Agreement or the other Loan Documents shall be deemed to confer upon anyone
other than Lender and Borrower any right to insist upon or to enforce the
performance or observance of any of the obligations contained herein or therein.
All conditions to the obligations of Lender to make the Loan hereunder are
imposed solely and exclusively for the benefit of Lender, and no other Person
shall have standing to require satisfaction of such conditions in accordance
with their terms or be entitled to assume that Lender will refuse to make the
Loan in the absence of strict compliance with any or all thereof, and no other
Person shall under any circumstances be deemed to be a beneficiary of such
conditions, any or all of which may be freely waived in whole or in part by
Lender if, in Lender’s sole discretion, Lender deems it advisable or desirable
to do so.

9.19. Recourse.

(a) No recourse shall be had for the Indebtedness against any affiliate of
Borrower or any officer, director, partner or equityholder of Borrower or any
such affiliate unless, in the case of an affiliate, expressly set forth in a
Qualified Guarantee or other written agreement to which such affiliate is party.
Except for the liabilities of Borrower under Sections 9.19(b), 5.18 and 9.14 and
under the Environmental Indemnity and Cooperation Agreement, recourse to the
Borrower shall be limited to the Liens of Lender on the Property and the other
Collateral.

(b) Borrower shall hold Lender harmless from and against any and all Damages to
Lender (including the legal and other expenses of enforcing the obligations of
the Borrower under this Section 9.19) resulting from or arising out of any of
the following (the “Indemnified Liabilities”):

(i) any intentional physical waste with respect to the Property committed or
permitted by Borrower, the Sponsor or any of their respective Affiliates;

(ii) any fraud or intentional misrepresentation committed by Borrower, the
Sponsor or any of their respective Affiliates;

 

70



--------------------------------------------------------------------------------

(iii) the misappropriation or misapplication by Borrower, the Sponsor or any of
their respective Affiliates of any funds (including misappropriation or
misapplication of Revenues, security deposits and/or Loss Proceeds and the
violation of the last sentence of Section 5.8(d));

(iv) any Transfer of Collateral, voluntary or collusive Lien on Collateral, or
Change of Control which is prohibited hereunder;

(v) any breach by Borrower or the Sponsor of any representation or covenant
regarding environmental matters contained in this Agreement or in the
Environmental Indemnity;

(vi) the failure of Borrower, at any time, to be a Single-Purpose Entity, if
such failure results in material liability unrelated to the Property or
consolidation of the Borrower with another entity in connection with a filing of
a bankruptcy or similar proceeding in respect of Borrower or such entity; and

(vii) the occurrence of any filing by Borrower under the Bankruptcy Code or any
joining or colluding by Borrower or any of its affiliates (including Sponsor) in
the filing of an involuntary case in respect of Borrower under the Bankruptcy
Code.

9.20. Right of Set-Off. In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
upon the occurrence and during the continuance of an Event of Default, Lender
may from time to time, without presentment, demand, protest or other notice of
any kind (all of which rights being hereby expressly waived), set-off and
appropriate and apply any and all deposits (general or special) and any other
indebtedness at any time held or owing by Lender (including branches, agencies
or Affiliates of Lender wherever located) to or for the credit or the account of
Borrower against the obligations and liabilities of Borrower to Lender
hereunder, under the Notes, the other Loan Documents or otherwise, irrespective
of whether Lender shall have made any demand hereunder and although such
obligations, liabilities or claims, or any of them, may be contingent or
unmatured, and any such set-off shall be deemed to have been made immediately
upon the occurrence of an Event of Default even though such charge is made or
entered on the books of Lender subsequent thereto.

9.21. Exculpation of Lender. Lender neither undertakes nor assumes any
responsibility or duty to Borrower or any other party to select, review,
inspect, examine, supervise, pass judgment upon or inform Borrower or any third
party of (a) the existence, quality, adequacy or suitability of Appraisals of
the Property or other Collateral, (b) any environmental report, or (c) any other
matters or items, including, but not limited to, engineering, soils and seismic
reports which are contemplated in the Loan Documents. Any such selection,
review, inspection, examination and the like, and any other due diligence
conducted by Lender, is solely for the purpose of protecting Lender’s rights
under the Loan Documents, and shall not render Lender liable to Borrower or any
third party for the existence, sufficiency, accuracy, completeness or legality
thereof.

 

71



--------------------------------------------------------------------------------

9.22. Servicer. Lender may delegate any and all rights and obligations of Lender
hereunder and under the other Loan Documents to the Servicer upon notice by
Lender to Borrower, whereupon any notice or consent from the Servicer to
Borrower, and any action by Servicer on Lender’s behalf, shall have the same
force and effect as if Servicer were Lender.

9.23 Prior Agreements. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS CONTAIN THE
ENTIRE AGREEMENT OF THE PARTIES HERETO AND THERETO IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND ALL PRIOR AGREEMENTS AMONG OR
BETWEEN SUCH PARTIES, WHETHER ORAL OR WRITTEN, INCLUDING ANY TERM SHEETS,
CONFIDENTIALITY AGREEMENTS AND COMMITMENT LETTERS, ARE SUPERSEDED BY THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT THAT ANY INDEMNIFICATION
PROVIDED FOR IN ANY SUCH TERM SHEET OR COMMITMENT LETTER SHALL SURVIVE THE
CLOSING).

[Remainder of page intentionally left blank; signature page follows]

 

72



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

LENDER:

 

GOLDMAN SACHS COMMERCIAL MORTGAGE CAPITAL, L.P.

By:  

/s/ Mark J. Buono

 

Name: Mark J. Buono

Title: Managing Director

BORROWER:

 

BFP ONE LIBERTY PLAZA CO. LLC

By:  

/s/ G. Mark Brown

 

Name: G. Mark Brown

Title: Senior Vice President, Finance